



Exhibit 10.3
PURCHASE AND SALE AGREEMENT
(Commonwealth Building, Portland, Oregon)
THIS PURCHASE AND SALE AGREEMENT (“Agreement”), dated for reference purposes as
of May 6, 2016, is made by and between UPI COMMONWEALTH LLC, a Delaware limited
liability company (“Seller”), and KBSGI 421 SW 6TH AVENUE, LLC, a Delaware
limited liability company (“Purchaser”). As used herein, “Effective Date” means
the date of mutual execution of this Agreement established by the dates shown
below each of the signatures of Seller and Purchaser.


1.    KEY BUSINESS TERMS
1.1    “Purchase Price” means $69,000,000, subject to the adjustments and
prorations provided for under this Agreement.
1.2    “Earnest Money Deposit” means $2,000,000, which shall be deposited as
provided in Section 2.3 below.
1.3    “Closing Date” means May 31, 2016, or such earlier date as may be agreed
to by Purchaser and Seller in writing. The Closing Date is subject to possible
extensions as provided in Sections 4.4, 7.1 and 11.2 below.
1.4    “Due Diligence Deadline” means 5:00 p.m. Pacific Time, on May 6, 2016.
1.5    “Due Diligence Items Delivery Date” means 12:00 noon Pacific Time on May
6, 2016.
1.6    “Title Objection Date” means April 27, 2016.
1.7    “Title Commitment Delivery Date” means 3 Business Days following the
Effective Date.
1.8    “Tenant Estoppel Deadline” means 3 Business Days prior to the Closing
Date.
1.9    “Property” means: (a) the land legally described on Exhibit A attached
hereto and incorporated herein by reference (“Land”); (b) the building located
on the Land commonly known as the Commonwealth Building with a street address of
421 SW Sixth Avenue, Portland, Oregon (“Building”) and any other improvements,
structures and fixtures presently located on the Land (together with the
Building, “Improvements”); (c) any and all tangible personal property (if any)
located on the Land or within the Improvements and owned by Seller, including
without limitation the personal property expressly identified on Exhibit B
attached hereto (“Tangible Personal Property”); (d) to the extent owned or
controlled by Seller, all rights, privileges, interests, licenses, claims,
easements, benefits, covenants, conditions and servitudes of any type or nature
which are appurtenant to or otherwise benefiting the Property, whether existing
or after acquired, including all minerals, oil, gas and other hydrocarbon
substances on the Land or Improvements, as well as all development rights, air
rights, water, water rights and water stock relating to the Property, and any
other easements, rights of way or appurtenances owned by Seller and used in
connection with the beneficial operation, use and enjoyment of the Land or
Improvements, all rights of Seller, if any, in and to streets, sidewalks,
alleys, gores, strips, driveways, parking areas and areas adjacent thereto or
used in connection therewith, and all rights of Seller, if any, in any property
lying in the bed of any street adjacent to the Land (“Appurtenances”); (e) to
the extent assignable, all licenses, permits, approvals, certificates of
occupancy, dedications, subdivision maps and entitlements issued, approved or
granted by any governmental entity or public utility in connection with the Land
or Improvements, together with all renewals and modifications thereof (“Licenses
and Permits”); (f) all of Seller’s interest in any as-built plans, drawings and
specifications for the Improvements and all architectural, structural,
mechanical, electrical and landscaping plans and


1

--------------------------------------------------------------------------------




specifications, surveys, engineering studies and reports relating to the
Property, if any, owned by Seller and in Seller’s possession or control
(“Plans”); (g) to the extent owned by Seller and to the extent assignable, any
warranties or guarantees received by Seller from any contractors,
subcontractors, suppliers or materialmen in connection with any construction,
repairs or alterations of the Improvements and all of Seller’s interest in and
to any URLs, web addresses, websites, trademarks and trade names, including
without limitation “Commonwealth Building” used solely in connection with the
Land or Improvements, if any (“Intangible Personal Property” and, together with
the Tangible Personal Property, the Licenses and Permits, and the Plans, the
“Personal Property”); (h) all unexpired leases, subleases, occupancy agreements
and parking leases for the use, possession, or occupancy of any portion of the
Property as of the Closing Date, together with any guaranties thereof, all of
which are described on Exhibit J attached hereto, and the leases and lease
amendments, if any, hereinafter entered into and approved by Purchaser under
Section 7.2 (each, a “Lease”); and (i) all Assumed Contracts (as defined in
Section 8.2 below).
1.10    “Escrow Agent” means Ticor Title Company, NTS Commercial Division, 111
SW Columbia Street, Suite 1000, Portland, OR 97201, Attn: Alli Swallow (phone:
503.242.1210; email: alli.swallow@ticortitle.com).


1.11    “Title Company” means Chicago Title Insurance Company, 888 South
Figueroa Street, Suite 2100, Los Angeles, California 90017, Attn: Amy Musselman
(phone: 213.330.3041; email: amusselman@cltic.com), with Ticor Title Company as
agent, NTS Commercial Division, 111 SW Columbia Street, Suite 1000, Portland, OR
97201, Attn: Mark Davison (phone: 503.242.1210; email:
mike.davison@ticortitle.com).


1.12    “Seller’s Broker” means Holliday Fenoglio Fowler, L.P.
1.13    Responsibility for Broker Commissions. Seller shall pay any commissions
or fees due or payable to Seller’s Broker pursuant to a separate agreement with
Seller’s Broker.
2.    PURCHASE AND SALE
2.1    Agreement to Purchase and Sell. Subject to the terms and conditions
stated herein, Seller agrees to sell, transfer and assign to Purchaser, and
Purchaser agrees to purchase, assume and accept all of Seller’s right, title and
interest in and to the Property.
2.2    AS-IS, WHERE-IS. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN
NEGOTIATED BETWEEN SELLER AND PURCHASER. THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF SELLER AND PURCHASER AND PURCHASER IS RESPONSIBLE FOR CONDUCTING
ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN SELLER’S
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING (“CLOSING DOCUMENTS”), PURCHASER
HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S AGENTS OR
REPRESENTATIVES. OTHER THAN SELLER’S REPRESENTATIONS OR WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, SELLER SPECIFICALLY
DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING ANY REPRESENTATION,
WARRANTY OR ASSURANCE WHATSOEVER TO PURCHASER AND, OTHER THAN SELLER’S
REPRESENTATIONS OR WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS, NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY PURCHASER WITH
RESPECT TO THE PROPERTY INCLUDING STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, IT
BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, UPON


2

--------------------------------------------------------------------------------




PURCHASER’S ELECTION TO PROCEED WITH THE TRANSACTION AS PROVIDED FOR IN THIS
AGREEMENT, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN ITS
PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS.
FURTHER, EXCEPT TO THE EXTENT THAT SUCH CONDITION CONSTITUTES OR RESULTS FROM
SELLER’S FRAUD OR A BREACH OF ANY OF SELLER’S REPRESENTATIONS, WARRANTIES OR
COVENANTS HEREIN OR IN A CLOSING DOCUMENT, PURCHASER, FOR PURCHASER AND
PURCHASER’S SUCCESSORS AND ASSIGNS, HEREBY RELEASES SELLER FROM, AND WAIVES AND
RENOUNCES, ANY AND ALL CLAIMS AND LIABILITIES AGAINST SELLER FOR, RELATED TO, OR
IN CONNECTION WITH, ANY ENVIRONMENTAL OR PHYSICAL CONDITION AT THE PROPERTY (OR
THE PRESENCE OF ANY MATTER OR SUBSTANCE RELATING TO THE ENVIRONMENTAL CONDITION
OF THE PROPERTY), INCLUDING, BUT NOT LIMITED TO, CLAIMS AND/OR LIABILITIES
RELATING TO (IN ANY MANNER WHATSOEVER): (a) ANY HAZARDOUS, TOXIC OR DANGEROUS
MATERIALS OR SUBSTANCES LOCATED IN, AT, ABOUT OR UNDER THE PROPERTY, OR FOR ANY
AND ALL CLAIMS OR CAUSES OF ACTION (ACTUAL OR THREATENED) BASED UPON, IN
CONNECTION WITH, OR ARISING OUT OF OR UNDER ENVIRONMENTAL LAWS; (b) THE
STABILITY OR SUITABILITY OF THE SOIL ON THE PROPERTY; (c) THE PRESENCE OR
ABSENCE OF MOLD IN, ON, UNDER OR ABOUT THE PROPERTY; (d) BUILDING, ZONING,
SENSITIVE AREA, AND ALL SIMILAR STATE AND LOCAL LAWS OR OTHER LAW, RULE,
ORDINANCE OR REGULATION RESTRICTING THE USE, RENOVATION, REPAIR, IMPROVEMENT, OR
OCCUPANCY OF THE PROPERTY FOR ANY PURPOSE; (e) WATER INTRUSION, WATER DAMAGE OR
ANY OTHER DEFECTIVE CONDITION OF THE PROPERTY; AND (f) THE FINANCIAL CONDITION
OR BUSINESS PROSPECTS OF THE PROPERTY. PURCHASER ACKNOWLEDGES THAT PURCHASER
SHALL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NONEXISTENCE OF, OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO, ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE REAL
PROPERTY OR THE IMPROVEMENTS LOCATED THEREON, AND SHALL RELY SOLELY UPON SAME
AND NOT UPON ANY INFORMATION PROVIDED BY, OR ON BEHALF OF, SELLER, ITS AGENTS
AND EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS AND
WARRANTIES OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY CLOSING
DOCUMENT. UPON CLOSING, PURCHASER SHALL ACQUIRE THE PROPERTY SUBJECT TO THE RISK
THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND
ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER, AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL MATTERS) REGARDING THE PROPERTY, EXCEPT
FOR CLAIMS ARISING OUT OF OR IN CONNECTION WITH A BREACH OF ANY COVENANT,
REPRESENTATION OR WARRANTY OF SELLER SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS, OR SELLER’S FRAUD. PURCHASER ACKNOWLEDGES AND AGREES THAT THE
WAIVERS, RELEASES AND OTHER PROVISIONS CONTAINED IN THIS SECTION 2.2 WERE A
MATERIAL FACTOR IN SELLER’S ACCEPTANCE OF THE PURCHASE PRICE AND THAT SELLER IS
UNWILLING TO SELL THE PROPERTY TO PURCHASER UNLESS SELLER IS RELEASED AS
EXPRESSLY SET FORTH ABOVE. PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. THE TERMS AND CONDITIONS OF
THIS SECTION 2.2 WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS, AND WILL BE INCORPORATED INTO THE DEED.


3

--------------------------------------------------------------------------------




2.3    Earnest Money Deposit. Within 1 Business Day after Purchaser’s delivery
of the Asset Approval Notice, Purchaser shall deposit with Escrow Agent via wire
transfer $2,000,000 (the “Earnest Money Deposit”) in immediately available
funds. All sums constituting the Earnest Money Deposit shall be non-refundable
if Purchaser delivers the Asset Approval Notice pursuant to Section 3.2, except
as otherwise expressly provided in this Agreement. The Earnest Money Deposit
shall be held in an interest-bearing account provided that both parties execute
any authorizations required by Escrow Agent to invest the funds. All interest
earned on the Earnest Money Deposit while in escrow shall become part of the
Earnest Money Deposit and paid to the party entitled to the Earnest Money
Deposit. Notwithstanding anything stated to the contrary in this Agreement, the
only circumstances under which Seller shall be entitled to receive the Earnest
Money Deposit is if the Closing occurs or Purchaser fails to purchase the
Property when it is obligated to do so under this Agreement.
2.4    Independent Consideration. Seller and Purchaser agree that $100 of the
Earnest Money Deposit (“Independent Contract Consideration”) shall be
non-refundable and shall be paid to Seller immediately upon request by Seller.
The Independent Contract Consideration has been bargained for and agreed to as
additional consideration for Seller’s execution and delivery of this Agreement.
At Closing, the Independent Contract Consideration shall be applied to the
Purchase Price. If this Agreement is terminated for any reason, notwithstanding
anything to the contrary in this Agreement, Seller shall be entitled to retain
the Independent Contract Consideration.
2.5    Payment of Purchase Price. At Closing, the Purchase Price shall be paid
as follows:
2.5.1    The Earnest Money Deposit shall be credited against the Purchase Price
and shall be released by Escrow Agent to Seller upon Closing.
2.5.2    Provided that all conditions precedent set forth in Section 10.1 herein
have been satisfied or waived by Purchaser in writing on or before the Closing
Date, Purchaser shall deposit with Escrow Agent the balance of the Purchase
Price in immediately available funds at Closing with instructions to release the
funds in accordance with Section 11.3, subject to prorations and adjustments as
set forth in this Agreement.
3.    DUE DILIGENCE
3.1    Due Diligence Period. For the period commencing on the Effective Date and
terminating on the Due Diligence Deadline (“Due Diligence Period”), subject to
the limitations set forth in Section 3.4 below and elsewhere in this Agreement,
Purchaser and its employees, agents, contractors, consultants and
representatives (“Purchaser’s Due Diligence Team”) may conduct its due diligence
investigation and feasibility review of the Property (“Due Diligence”). All Due
Diligence shall be at Purchaser’s sole cost, expense and risk. Purchaser shall
continue to have the right to conduct its due diligence investigation and
feasibility review of the Property after the expiration of the Due Diligence
Period, subject to the limitations in Section 3.4 below and elsewhere in this
Agreement.
3.2    Satisfaction or Disapproval of Due Diligence Contingency. If Purchaser
decides to proceed with the acquisition of the Property in accordance with the
terms of this Agreement, Purchaser must give Seller written notice of its waiver
or satisfaction of its Due Diligence contingency (“Asset Approval Notice”) on or
before the Due Diligence Deadline, and in such case this Agreement shall remain
in full force and effect and the Earnest Money Deposit shall be non-refundable,
except as otherwise expressly provided in this Agreement. If Purchaser decides
not to proceed with the acquisition of the Property, Purchaser may give Seller
written notice of its disapproval of its Due Diligence contingency (“Asset
Disapproval Notice”) on or before the Due Diligence Deadline. If Purchaser fails
to deliver the Asset Approval Notice by the Due Diligence Deadline or if
Purchaser delivers the Asset Disapproval Notice on or before the Due Diligence
Deadline, then this Agreement shall terminate and Escrow Agent shall refund the
Earnest Money Deposit to Purchaser. Upon such termination, the parties


4

--------------------------------------------------------------------------------




shall have no further rights or obligations hereunder except for those
obligations which expressly survive the termination of this Agreement.
3.3    Due Diligence Materials. By the Due Diligence Items Delivery Date, Seller
shall deliver to Purchaser or post in an online database maintained by Seller or
Seller’s Broker to which Purchaser and Purchaser’s Due Diligence Team have been
given unlimited access prior to the Effective Date (“Data Room”), true, correct
and complete copies of all of the items listed on Exhibit C attached hereto
(collectively, “Delivered Due Diligence Items”). In addition, except for
Seller’s Excluded Materials, as defined below, Seller shall make available any
other written information concerning the Property, to the extent in Seller’s
possession or control, for review at the Property or Seller’s office upon at
least 1 Business Day’s prior written notice from Purchaser to Seller (the
Delivered Due Diligence Items and any other additional information being
provided or made available by Seller pursuant to this sentence constituting “Due
Diligence Materials”). As used herein, “Seller’s possession or control” means
that information or materials are located in files maintained by Seller or its
property manager at the property management office serving the Property, or at
Seller’s main office.


As used herein, “Seller’s Excluded Materials” means the following categories of
information:


(a) any due diligence reports, materials or analyses generated in connection
with any prior acquisition or financing of the Property in 2013 (e.g., physical
condition assessments, title review memoranda, and market studies);
(b) appraisals or other valuation analyses;
(c) any drafts or versions of reports other than the final version;
(d) any internal reports, analyses or communications; and
(e) attorney-client communications.


Notwithstanding the foregoing definition of Seller’s Excluded Materials, Seller
shall deliver to Purchaser as part of the Due Diligence Materials any
third-party reports relating to the curtain wall/facade of the Building or
asbestos in the Building that were commissioned or generated in connection with
Seller’s acquisition of the Property in 2013 and any associated or subsequent
financing of the Property or during Seller’s period of ownership (“Seller
Asbestos/Curtain Facade Materials”), and Seller’s Excluded Materials shall not
include (i) the Seller Asbestos/Curtain Facade Materials, (ii) any materials
already previously delivered or made available to Purchaser that would otherwise
qualify as Seller’s Excluded Materials, or (iii) any materials that Seller
elects to deliver to or make available to Purchaser in the future that would
otherwise qualify as Seller’s Excluded Materials.


Any information provided or to be provided by Seller with respect to the
Property is solely for Purchaser’s convenience and Seller has not made any
independent investigation or verification of such information and makes no
representations as to the accuracy or completeness of such information, except
to the extent expressly provided in this Agreement.


Purchaser has informed Seller that Purchaser is required by law to complete with
respect to certain matters relating to the Property an audit commonly known as a
“3-14” Audit (“Purchaser’s 3-14 Audit”). In connection with the performance of
Purchaser’s 3-14 Audit, Seller shall during the Due Diligence Period deliver to
Purchaser, concurrently with the delivery of the Delivered Due Diligence Items,
(i) the documents which are described on Exhibit C attached hereto, to the
extent in existence and in Seller’s possession (collectively, “Purchaser’s 3-14
Audit Documents”), and (ii) provide to Purchaser in written form, answers to
such questions relating to the Property which are set forth in Exhibit C, to the
extent such information is in existence and in Seller’s possession.
Additionally, Seller covenants to cooperate with Purchaser and to make available
to Purchaser (at no cost or expense to Seller) all information in existence and
in Seller’s possession needed to evaluate and answer questions for the
completion of Purchaser’s 3-14 Audit. Notwithstanding anything to the contrary
herein, Seller shall have


5

--------------------------------------------------------------------------------




no liability in connection with its cooperation with or participation in
Purchaser’s 3-14 Audit, and shall not be required to incur any costs or expenses
in connection therewith.


3.4    Site Visits and Inspections.
3.4.1    Prerequisites to Physical Access. During the pendency of this
Agreement, Purchaser and Purchaser’s Due Diligence Team may request reasonable
access to the Property during normal business hours to conduct tours,
inspections, examinations, studies, surveys, measurement or tests (collectively,
“Inspections”). Such requests must be made by email to Owner’s property manager
representative, Ty Barker at tyb@unicoprop.com at least 1 Business Day in
advance of when access is requested. Seller’s approval of such requests shall
not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Purchaser may only conduct invasive Inspections of the Property with
Seller’s prior written consent, which consent may be withheld in Seller’s sole
discretion. Purchaser and Purchaser’s Due Diligence Team shall abide by all
reasonable directives of Seller in conducting its Inspections, and Seller shall
be entitled to have a representative accompany Purchaser and/or Purchaser’s Due
Diligence Team during any Inspections.
3.4.2    No Disruption of Tenants or Building Operations. Purchaser acknowledges
that access to the premises of any tenant under a Lease (“Tenant”) will be
governed by the terms of the applicable Lease and Section 3.5 below. Purchaser
and Purchaser’s Due Diligence Team shall conduct the Inspections in a manner
which is not disruptive to Tenants and does not interfere with the normal
operation of the Property.
3.4.3    Indemnification. Purchaser shall indemnify, protect, defend and hold
Seller and Seller’s property manager harmless from and against any obligation,
liability, claim (including any claim for damage to property or injury to or
death of any persons), lien or encumbrance, loss, damage (excluding special,
punitive, or consequential damages), cost or expense, including reasonable
attorneys’ fees, whether or not legal proceedings are instituted, in any way
arising from the Inspections or any other activities by Purchaser or Purchaser’s
Due Diligence Team on or about the Property, except to the extent arising out of
(a) the mere discovery of any pre-existing condition at the Property, or (b) the
negligence or misconduct of Seller, Seller’s property manager or their agents.
This obligation shall survive termination of this Agreement.
3.4.4    Insurance. Prior to entering the Property and while conducting any
Inspections, Purchaser shall, at no cost or expense to Seller, procure and
maintain commercial general liability (occurrence) insurance in an amount no
less than $1,000,000 on commercially reasonable terms adequate to insure against
all liability arising out of any entry by Purchaser and Purchaser’s Due
Diligence Team onto or Inspections of the Property that lists Seller and its
property manager as additional insureds.
3.4.5    Additional Requirements. Purchaser shall promptly pay when due all
costs of all Inspections done by Purchaser and Purchaser’s Due Diligence Team
with regard to the Property and shall not permit any liens to attach to the
Property by reason of the exercise of its rights under this Section 3. If the
transaction contemplated hereby fails to close, Purchaser shall restore the
Property and Improvements to substantially the same condition in which the same
were found before any such entry upon the Property and any Inspections were
undertaken. These obligations shall survive termination of this Agreement.
3.4.6    Effect on Prior Early Access Agreement. To the extent Seller and
Purchaser and/or their Affiliates previously executed an early access agreement
or similar agreement with respect to the Property (“Prior Early Access
Agreement”), the Prior Early Access Agreement is hereby deemed superseded and
replaced by this Agreement, and the Inspections and all other activities
undertaken by Purchaser, Purchaser’s Affiliates or their employees, agents,
contractors, consultants and representatives under such Prior Early Access
Agreement shall be deemed governed by this Section 3.4.


6

--------------------------------------------------------------------------------




3.5    Tenant and Other Interviews/Other Tenant Communications. If requested by
Purchaser, Seller shall use good faith, diligent efforts to schedule an
interview between Purchaser and (a) those Tenants designated by Purchaser, and
(b) Seller’s personnel, agents and managers. Except as expressly authorized by
this Agreement, Purchaser shall not engage in any written or oral communications
with any Tenants without first notifying Seller. As to any communications with
Tenant authorized by this Agreement, Purchaser shall provide Seller or Seller’s
property manager with the reasonable opportunity to be present at any oral
communications.
3.6    Purchaser Delivery of Studies and Reports upon Termination. If this
Agreement terminates for any reason other than a Seller default, at Seller’s
written request, Purchaser shall deliver to Seller copies of all third-party
studies, reports, plats of surveys, title insurance commitments and other
documents and other materials obtained by Purchaser in its Due Diligence
investigation and Inspections of the Property (excluding any privileged
communications or internal reports, analyses or communications), which shall be
delivered without representation or warranty by Purchaser, express or implied,
as to the assignability, content, completeness or accuracy of such materials of
any kind whatsoever, and subject to any confidentiality restrictions set forth
therein.
4.    TITLE AND SURVEY
4.1    Title Commitment. Purchaser has requested Title Company to make available
to Purchaser in electronic format by no later than the Title Commitment Delivery
Date: (a) a preliminary title report with respect to the Property issued by the
Title Company (“Title Commitment”), and (b) the best available copies of all
recorded documents referred to on Schedule B of the Title Commitment as
exceptions to coverage (“Title Documents”).
4.2    Survey. Seller has delivered or made available to Purchaser copies of the
most recent existing surveys (if any) of the Property (“Existing Surveys”) in
Seller’s possession and control. Purchaser may obtain, at Purchaser’s sole
option, election and expense, an updated or new as-built survey of the Property
(“Updated Survey”) prepared by the surveyor who provided the Existing Surveys or
another surveyor selected by Purchaser. If Purchaser determines that Title
Company or it will require an Updated Survey, Purchaser shall make the
appropriate arrangements to ensure delivery of such Updated Survey to Title
Company prior to Closing. Seller, if requested, will cooperate with Purchaser's
efforts to obtain an Updated Survey for the benefit of Purchaser and Title
Company. Failure to make arrangements for an Updated Survey shall not be a
default by Purchaser under this Agreement or failure of any condition relating
to issuance of the Title Policy (as defined in Section 4.5) with extended
coverage, but in such event Purchaser agrees to accept at Closing a Title Policy
that provides extended coverage with a survey exception.
4.3    Title Review. Purchaser shall have the right to object in writing on or
before the Title Objection Date to any title or survey matters that affects the
Property which are disclosed in the Title Commitment, Existing Surveys, or if
obtained, the Updated Survey (herein collectively called “Exceptions”). Unless
Purchaser timely objects to the Exceptions in writing or except as further
provided below in this Section 4.3, all such Exceptions shall be deemed to be
approved by Purchaser (“Permitted Exceptions”). Any Exceptions which are timely
objected to by Purchaser in writing shall be referred to herein as the “Title
Objections”. Seller shall notify Purchaser in writing within 3 Business Days
after receipt of Purchaser’s notice of Title Objections (“Seller Title Response
Period”) whether Seller elects to remove (by causing to be released from the
Property) the same and if Seller makes such election, Seller shall be
contractually obligated under this Agreement to remove (by causing to be
released from the Property) such Title Objections on or before Closing. If
Seller does not elect to cure all of the Title Objections by written notice
delivered to Purchaser prior to expiration of the Seller Title Response Period
(and Seller’s failure to give any written notice to Purchaser prior to the
expiration of the Seller Title Response Period shall be deemed Seller’s election
not to cure any of the Title Objections), then (a) Purchaser may terminate this
Agreement by written notice delivered to Seller no later than 1 Business Day
after expiration of the Seller


7

--------------------------------------------------------------------------------




Title Response Period, in which case the Earnest Money Deposit shall be promptly
returned to Purchaser and the parties shall have no further rights or
obligations hereunder except for those obligations which expressly survive the
termination of this Agreement, and (b) if Purchaser does not terminate this
Agreement in accordance with the immediately preceding clause, those Title
Objections that Seller did not elect to cure shall constitute Permitted
Exceptions. Notwithstanding the foregoing, the following shall not be considered
Permitted Exceptions and Seller shall be obligated at Closing to cause, at its
sole cost and expense, the release of (x) any monetary Exceptions created by or
through Seller which are secured by the Property, (y) any exceptions relating to
the power, authority or good standing of Seller, and (z) any general exceptions
that would be removed through Seller’s execution and delivery of the Owner’s
Title Affidavit (as defined in Section 4.5 below).
4.4    New Title Exceptions. Subject to the provisions of Section 10.1.7 below,
if the Title Commitment is amended at any time to indicate any new or modified
Exceptions, the notice and response procedure set forth in Section 4.3 shall be
repeated, with the Title Objection Date for such new or modified Exceptions
being 5 Business Days after the Title Company’s first disclosure of such new or
modified Exceptions to Purchaser (with Purchaser having the right to object to
any new or modified recorded Exceptions in its sole discretion and any new or
modified unrecorded Exceptions in Purchaser’s sole, but good faith, discretion).
To the extent necessary, the Closing Date shall be extended to accommodate the
time periods established in this Section 4.4.


4.5    Title Policy. At Closing, Purchaser shall be entitled to, as a condition
to its obligation to Close, receive an ALTA Form 2006 Owner’s Policy of Title
Insurance with extended coverage dated as of the Closing Date in the amount of
the Purchase Price, insuring that fee simple title to the Property is vested in
Purchaser, subject only to the Permitted Exceptions and containing no exception
for mechanic’s liens (“Title Policy”), provided that Purchaser acknowledges that
obtaining such extended coverage is conditional upon the Title Company’s receipt
of a satisfactory Updated Survey, the cost of which is Purchaser’s
responsibility as provided in Section 4.2 above. Seller shall execute and
deliver to the Title Company on or before Closing such affidavits and other
documents as the Title Company customarily or reasonably requires to issue such
extended coverage (“Owner’s Title Affidavit”).
4.6    Status of Title Review. Without limiting Purchaser’s right to review and
object to any new title Exceptions under Section 4.4 above, the parties
acknowledge and agree that (i) Purchaser delivered its notice of Title
Objections under Section 4.3 above on April 25, 2016, (ii) Seller provided its
response to Purchaser’s Title Objections under Section 4.3 on April 28, 2016,
and (iii) upon mutual execution of this Agreement, Purchaser has elected not to
terminate this Agreement under Section 4.3 as a result of the April 28, 2016
Seller’s response to the April 25, 2016 Title Objections.
5.    SELLER’S REPRESENTATIONS AND WARRANTIES
5.1    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser, as of the Effective Date and as of Closing, that the following
matters are true, in all material respects, except as may otherwise be disclosed
in the Title Commitment, the rent rolls and environmental reports provided to
Purchaser as part of the Due Diligence Materials, or in Exhibit N attached
hereto.
5.1.1    Status. Seller is a limited liability company duly organized and
validly existing and in good standing under the laws of the State of Delaware.
5.1.2    Authority. The execution and delivery of this Agreement and the
performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller and this Agreement
constitutes the legal, valid and binding obligation of Seller, subject to
equitable principles and principles governing creditors’ rights generally.


8

--------------------------------------------------------------------------------




5.1.3    Consents. No consent, waiver, approval or authorization is required
from any person or entity (that has not already been obtained) in connection
with the execution and delivery of this Agreement by Seller or the performance
by Seller of the transactions contemplated hereby.
5.1.4    Non-Contravention. The execution and delivery of this Agreement by
Seller and the consummation by Seller of the transactions contemplated hereby
will not violate any judgment, order, injunction, decree, regulation or ruling
of any court or the various state, local and federal governmental agencies
having jurisdiction over Seller, the Property or any portion thereof
(“Governmental Entity”) or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, any note or other evidence
of indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Seller is a party or by which it is
bound.
5.1.5    Prohibited Persons and Transactions. Neither Seller nor any of its
Affiliates, nor any of its respective partners, members, shareholders or other
equity owners, and none of its respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
5.1.6    Bankruptcy. Seller has not (a) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (c) made an assignment for the benefit of
creditors.
5.1.7    Pending Actions. Seller is not a party to any action, litigation, suit,
arbitration, unsatisfied order or judgment, governmental investigation or
pending proceeding, and, to the knowledge of Seller, no such matter is
threatened against the Property or Seller.
5.1.8    No Violations. Seller has not received any (a) written notification in
the past 12 months from any insurance company or any governmental or public
authority or agency that the Property is in violation of any applicable fire,
health, building, use, occupancy or zoning laws; or (b) written notification
from any insurance company or any governmental or public authority or agency
that any work is required to be done upon or in connection with the Property,
where such work remains outstanding.
5.1.9    Condemnation. No condemnation proceedings relating to the Property or
its access to or from public streets or utilities are pending against Seller or,
to Seller’s knowledge, have been threatened against Seller in writing.
5.1.10    Environmental Matters. Seller has received no written notice from any
Governmental Entity or neighboring property owner as to: (a) the existence of
any Hazardous Materials on the Property in violation of any Environmental Law;
or (b) the violation of any Environmental Laws with respect to the Property. As
used herein, “Environmental Laws” means all federal, state and local laws,
rules, statutes, directives, binding written interpretations, binding written
policies, ordinances and regulations relating to the environment issued by any
Governmental Entity and in effect as of the date of this Agreement with respect
to or which otherwise pertain to or affect the Property or any improvements
constructed thereon, or any portion thereof, the use, ownership, occupancy or
operation of the Property


9

--------------------------------------------------------------------------------




or any improvements constructed thereon, or any portion thereof, and as the same
have been amended, modified or supplemented from time to time prior to the date
of this Agreement, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.). As
use herein, “Hazardous Materials” means any pollutants, contaminants, hazardous
or toxic substances, materials or wastes (including petroleum, petroleum
by-products, radon, asbestos and asbestos containing materials, polychlorinated
biphenyls (“PCBs”), PCB-containing equipment, radioactive elements, infectious
agents, and urea formaldehyde), as such terms are used in any Environmental Laws
(excluding solvents, cleaning fluids and other lawful substances used in the
ordinary operation and maintenance of the Property).
5.1.11    Seller Not a Foreign Person. Seller is not a foreign person under
Section 1445 of the Internal Revenue Code of 1986, as amended (“Code”).
5.1.12    No Rights of Parties in Possession. As of the Closing Date, there
shall be no tenants with a right to possession of any portion of the Property,
except for the tenants under the Leases described on Exhibit J attached hereto
or approved by Purchaser under Section 7.2.
5.1.13    Leases. There are no leases of space in the Property, licenses, or
other agreements to occupy or use all or any portion of the Property, which will
be in force after the Closing other than the Leases described on Exhibit J
attached hereto or approved by Purchaser under Section 7.2. Each of the Leases
is unmodified except as set forth in the lease documents listed on Exhibit J
attached hereto. All of the Leases are in full force and effect. To Seller’s
knowledge, there are no uncured landlord defaults or breaches or uncured tenant
defaults or breaches under the Leases.
5.1.14    Lease Brokerage. Except as disclosed in Exhibit M attached hereto
(“Commission Agreements”), Seller is not a party to any lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof, and all leasing commissions
and brokerage fees under the Commission Agreements with respect to the Property
as of the date hereof have been or shall be paid in full by Closing.
5.1.15    Contracts. The Contracts listed on Exhibit D attached hereto are all
of the service or maintenance contracts affecting the Property, and there are no
service or maintenance contracts or other agreements with respect to the
Property which will be binding on Purchaser after the Closing other than the
Leases, the Permitted Exceptions, and the Assumed Contracts. To Seller’s
knowledge, there are no uncured defaults or breaches under the Contracts.
5.1.16    Curtain Wall. Seller has provided or made available to Purchaser in
accordance with Section 3.3 all third-party reports in Seller’s possession or
control that relate to the curtain wall/façade of the Building that were
commissioned or generated in connection with Seller’s acquisition of the
Property in 2013 and any associated or subsequent financing of the Property or
during Seller’s period of ownership.
5.2    Seller’s Knowledge. For purposes of this Agreement and any document
delivered at Closing, whenever the phrase “to Seller’s knowledge” or the
“knowledge of Seller” or words of similar import are used, such phrase shall
mean and be limited to the current actual knowledge of Scott Brucker (who Seller
represents is the officer, employee or agent of Seller with the most knowledge
with respect to, and with primary responsibility for, the matters that are the
subject of the representations and warranties contained in this Agreement),
without duty of inquiry or imputation of knowledge. Each named individual is
acting for and on behalf of Seller and is in no manner expressly or impliedly
making any representations or warranties in an individual capacity.




10

--------------------------------------------------------------------------------




5.3    Reaffirmation of Representations and Warranties; Effect of Material
Changed Conditions. Unless Seller gives written notice to Purchaser, or
Purchaser otherwise obtains actual knowledge, of any change in the condition of
the Property subsequent to the Effective Date or of any other changed condition
that would make any of the representations or warranties in Section 5.1
materially inaccurate, incomplete or misleading and which is not expressly
allowed under the terms and provisions of this Agreement (“Material Changed
Condition”), the foregoing representations and warranties shall be deemed to be
reaffirmed at Closing and to be accurate as of the Closing Date. In the event of
a Material Changed Condition, then Purchaser as its sole remedy may elect to
terminate this Agreement and receive a full return of the Earnest Money Deposit
by giving Seller written notice of such termination (a) by the Closing Date in
the event Purchaser obtains actual knowledge of a Material Changed Condition and
Seller has not provided a written notice to Purchaser of such Material Changed
Condition in accordance with the following subsection, or (b) within 5 Business
Days after Purchaser receives written notice from Seller of a Material Changed
Condition (with the Closing Date extended to accommodate such 5 Business Day
period); provided, however, Seller’s written notice to Purchaser must state that
“Purchaser’s failure to terminate the Agreement within 5 Business Days shall be
deemed Purchaser’s knowledge and acceptance of the Material Changed Condition.”
If Purchaser does not elect to terminate this Agreement by the time periods set
forth in the immediately preceding sentence, Purchaser shall proceed with the
Closing of the transaction contemplated hereby with knowledge and acceptance of
the Material Changed Condition, and Seller shall have no liability as a result
thereof.
5.4    Claims. Any cause of action with respect to a breach of the covenants,
representations and warranties set forth in this Agreement shall survive for a
period of 9 months (the “Survival Period”) from the Closing Date, at which time
such covenants, representations and warranties (and any cause of action
resulting from a breach thereof not then in litigation, including
indemnification claims) shall terminate. Notwithstanding anything to the
contrary in this Agreement, (a) Purchaser shall not make a claim against Seller
for damages for breach or default of any covenant, representation or warranty,
unless the amount of such claim is reasonably anticipated to exceed $50,000, and
(b) under no circumstances shall Seller be liable to Purchaser on account of any
breach of any covenant, representation or warranty in the aggregate in excess of
the amount equal to 2% of the Purchase Price (“Cap”); provided, however, such
Cap shall not apply to Seller’s obligations under the proration provisions,
Seller’s broker indemnity obligations, Seller’s obligations with respect to
Existing Leasing Costs or Seller’s fraud. Seller covenants and agrees to cause
Unico Partner I REIT LLC at Closing to execute and deliver to Purchaser a
limited guaranty substantially in the form attached hereto as Exhibit P (“Seller
Parent Guaranty”) agreeing to maintain a net worth (as determined in accordance
with generally accepted accounting principles) of no less than Five Million
Dollars ($5,000,000) and covering Seller’s liability for any breaches of the
covenants, representations and warranties of Seller set forth herein that is
capped at two percent (2%) of the Purchase Price and that will terminate upon
the later to occur of: (i) the expiration of the Survival Period, or (ii) the
final, non-appealable adjudication of any action brought by Purchaser against
Seller for a breach of any such representation or warranty, which action was
first brought prior to the expiration of the Survival Period.
6.    PURCHASER’S REPRESENTATIONS AND WARRANTIES. Purchaser represents and
warrants to Seller, as of the Effective Date and as of Closing, the following:
6.1    Status. Purchaser is a Delaware limited liability company duly organized
and validly existing and in good standing under the laws of the State of
Delaware.
6.2    Authority. The execution and delivery of this Agreement and the
performance of Purchaser’s obligations hereunder have been duly authorized by
all necessary action on the part of Purchaser, and this Agreement constitutes
the legal, valid and binding obligation of Purchaser, subject to equitable
principles and principles governing creditors’ rights generally.


11

--------------------------------------------------------------------------------




6.3    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.
6.4    Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Governmental Entity or conflict with, result in a breach
of, or constitute a default under the organizational documents of Purchaser, any
note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any lease or other material agreement or instrument to which
Purchaser is a party or by which it is bound.
6.5    Prohibited Persons and Transactions. Neither Purchaser nor any of its
Affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of OFAC (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
6.6    Bankruptcy. Purchaser has not (a) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (c) made an assignment for the benefit of
creditors.
7.    LEASES
7.1    Tenant Estoppels. Seller shall make commercially reasonable efforts to
obtain executed Approved Estoppels (as such term is defined below) and to
deliver executed Approved Estoppels to Purchaser. Seller covenants and agrees to
deliver drafts of estoppel certificates for each Tenant in the form attached
hereto as Exhibit K (or such other form that complies with the terms of the
Tenant’s Lease) (each, a “Tenant Estoppel”) to Purchaser in electronic format
within 3 Business Days after the Effective Date. Purchaser shall be deemed to
have approved the draft Tenant Estoppels unless it objects to specific errors or
omissions within 3 Business Days after receipt thereof and provides such
objections to Seller by email. Seller shall deliver the approved Tenant Estoppel
drafts to the applicable Tenants no less than 7 Business Days following the
Effective Date. Estoppel certificates prepared by Seller and approved (or deemed
approved) by Purchaser as provided above are hereinafter referred to,
collectively, as “Approved Estoppels”. Each Tenant shall be asked to execute and
deliver the Approved Estoppels within the time period permitted under its Lease,
or if no time period is specified therein, within 10 days. Within 2 Business
Days after receipt of an executed Tenant Estoppel, Seller shall forward a copy
of such Tenant Estoppel to Purchaser.
It shall be a condition to Purchaser’s obligations under this Agreement that
Seller delivers to Purchaser, on or before the Tenant Estoppel Deadline (as
defined in Section 1.8), executed Approved Estoppels from a sufficient number of
Tenants under Leases covering at least 80% of the then currently leased square
footage of the Improvements (and specifically including the following “Major
Tenants”: City of Portland, NEEA, Galois, Quantum Spatial and Xplane) (“Minimum
Tenant Estoppel Requirement”) with no changes other than de minimus changes and
not disclosing the existence of any default under the Leases referenced to
therein. Purchaser shall notify Seller of any disapproved matters contained in


12

--------------------------------------------------------------------------------




an Approved Estoppel within 5 Business Days after receipt of the signed Approved
Estoppel from the applicable tenant, and such Approved Estoppel shall be deemed
a “Nonconforming Approved Estoppel”. Those executed Approved Estoppels to which
Purchaser does not timely object shall be deemed a “Conforming Approved
Estoppel”. Seller shall use good faith, diligent efforts to cause the
disapproved matters disclosed in the Nonconforming Approved Estoppel to be
corrected or deleted prior to the Tenant Estoppel Deadline. If Seller is unable
to cure such matter prior to the Tenant Estoppel Deadline, then Seller shall
notify Purchaser, and Purchaser, as its sole remedy therefor, may elect, prior
to the Closing Date, to either: (i) terminate this Agreement, in which event the
Earnest Money Deposit shall be returned to Purchaser and the parties shall have
no further rights or obligations under this Agreement (except under those
provisions that expressly survive a termination of this Agreement), or (ii)
close the transaction regardless of the disapproved matter(s) disclosed in the
Nonconforming Approved Estoppel(s) (in which case they shall be treated as
Conforming Tenant Estoppel(s)) without a reduction in the Purchase Price.
Provided Seller has complied with the requirements above, Seller shall not be in
default if any Tenant does not execute and deliver a Tenant Estoppel.
If Seller has not obtained an executed Tenant Estoppel from each of the Major
Tenants by the Tenant Estoppel Deadline, the Minimum Tenant Estoppel Requirement
has not been met by the Tenant Estoppel Deadline, or Seller has not cured the
disapproved matters in any Nonconforming Approved Estoppels by the Tenant
Estoppel Deadline, either party by written notice delivered to the other party
no later than 2 Business Days after the Tenant Estoppel Deadline may extend the
Tenant Estoppel Deadline and the Closing Date one time for up to 10 days in the
aggregate.
Seller agrees that upon the request of Purchaser, Seller shall deliver to
Tenants of the Property the form of subordination, non-disturbance and
attornment agreement required by Purchaser’s lender (“SNDAs”) and shall request
that such Tenants execute and return the SNDAs prior to Closing; provided,
however, that it shall not be a condition to Closing that Seller deliver to
Purchaser the executed SNDAs and Seller’s failure to deliver the executed SNDAs
to Purchaser shall not constitute a default by Seller under this Agreement.
7.2    Administration of Leases. Seller shall immediately deliver to Purchaser a
copy of any correspondence received from any Tenant regarding any claims of
default or requests for action by Seller or Seller’s property manager or other
non-routine communication with respect to its Lease or premises, or from any
tenant prospect or its broker with respect to any vacant space in the Property.
Seller shall not enter into any new leases or amendments to any current Lease
nor waive performance of any Tenant’s obligations under its Lease without
Purchaser’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed during the Due Diligence Period, but after the expiration
of the Due Diligence Period, in Purchaser’s sole discretion. Purchaser shall
notify Seller in writing of its disapproval with an explanation of its
objections thereto set forth in reasonable detail within 5 Business Days of
Purchaser’s receipt of a copy of the proposed lease or Lease modification, or
Purchaser shall be deemed to have approved the same during the Due Diligence
Period, but after the expiration of the Due Diligence Period such proposed lease
or Lease modification shall be deemed disapproved.
7.3    Treatment of Leasing Costs and Free Rent.
7.3.1    Definition of Leasing Costs. “Leasing Costs” shall mean any
out-of-pocket payments required under a Lease to be paid by the landlord
thereunder to or for the benefit of the tenant thereunder which is in the nature
of a tenant inducement, including specifically, but without limitation, tenant
improvement costs, lease buyout payments and moving, design, and refurbishment
costs.
7.3.2     Existing Leasing Costs. Seller represents and warrants that all tenant
improvement costs, leasing commissions and other Leasing Costs still outstanding
under those Leases in effect as of the Effective Date (“Existing Leasing Costs”)
are set forth in Exhibit L attached hereto. No later than 5 Business Days prior
to the Closing Date, Seller shall deliver to Purchaser a statement, with
supporting


13

--------------------------------------------------------------------------------




documentation reasonably acceptable to Purchaser, of the Existing Leasing Costs
actually paid by Seller or otherwise outstanding between the Effective Date and
the date of delivery of such statement. At Closing, Purchaser shall receive a
credit against the Purchase Price in the total amount of the Existing Leasing
Costs, as shown on Exhibit L, less those amounts paid by Seller for Existing
Leasing Costs through the date of delivery of such statement, and Purchaser
shall assume responsibility for paying the remaining Existing Leasing Costs up
to the amount of the credit that Purchaser received at Closing. Seller shall
remain responsible for satisfying any Existing Leasing Costs which were not
credited to Purchaser at Closing.
7.3.3    New Leasing Costs. Notwithstanding anything to the contrary contained
herein, Purchaser shall be responsible for the payment of all Leasing Costs
payable for (a) any new leases or renewal, expansion or extension of the Leases
entered into after the Due Diligence Deadline that have been approved (or deemed
approved) by Purchaser in accordance with Section 7.2 above to the extent such
Leasing Costs were disclosed to Purchaser in writing at the time of such
approval (or deemed approval) (collectively, “New Leasing Costs”).
7.3.4    Free Rent. Purchaser shall be entitled to receive a credit against the
Purchase Price at Closing for the amount of any scheduled rental abatements or
“free rent” periods attributable to periods from and after the Closing Date
contained in those Leases or renewals, expansions or extensions or other
amendments of the Leases entered into or taking effect before the Due Diligence
Deadline. For purposes of calculating Free Rent as a Leasing Cost, the parties
shall use the amount of the first month of full base rent that Tenant is
required to pay under the Lease after expiration of the free rent period and
then apply that monthly rent amount to that portion of the free rent period
allocable to Seller or Purchaser’s ownership of the Property as the case may be.
7.4    Security Deposits and Prepaid Rents. Purchaser shall receive at Closing a
credit for all cash security deposits provided for under the Leases. If any
security deposit is in the form of a letter of credit, Seller shall deliver to
Purchaser at Closing, the original letter of credit together with any executed
documents required by the issuer of such letter of credit in order to transfer
the beneficial interest under such letter of credit to Purchaser. Purchaser
shall receive a credit at Closing equal to all transfer fees required to be paid
in connection with the transfer of any letters-of-credit to Purchaser as
provided in this Section 7.4. If a security deposit in the form of a letter of
credit is not transferable by its terms, Seller shall deliver to Purchaser at
Closing the original letter of credit and shall provide reasonable cooperation
to Purchaser and the applicable tenant (including after Closing, but without the
need for expenditure of funds) to facilitate the reissuance of a new letter of
credit to replace the letter of credit previously held by Seller. Any sums
designated as prepaid rent under the Leases shall be credited against the
Purchase Price. Following Closing, Purchaser shall be solely responsible for
refunding any security deposits and crediting any prepaid rents to the Tenants
under the Leases to the extent Purchaser received a credit at Closing for the
same.
7.5    Delinquent Rents. Purchaser shall not be required to purchase Seller’s
accounts receivables and/or delinquent rents (including, without limitation, any
additional rent payments or other amounts payable by Tenants under the Leases).
No proration shall be made at the Closing for these items. Purchaser shall have
no duty to collect delinquent rents for Seller after Closing but shall be
required to bill Tenants for delinquent rents in the ordinary course of business
for 6 months after Closing. To the extent Purchaser or Seller receives rents (or
other tenant charges) on or after the Closing Date, such payments shall be
applied (a) first towards the rent (or other tenant charge) owed to Purchaser
for its period of ownership; (b) second toward the rent (or other tenant charge)
for the actual month in which Closing occurred; and (c) third towards the rent
(or other tenant charge) owed to Seller for its period of ownership. Purchaser
shall deliver Seller’s share to Seller promptly upon receipt by Purchaser and
Seller shall deliver Purchaser’s share to Purchaser promptly upon receipt by
Seller, as applicable. Any post-closing reconciliation payment shall be
allocated in accordance with the charges (and in the case of tenant
reimbursements, the underlying expenses) in Seller’s and Purchaser’s respective
periods of


14

--------------------------------------------------------------------------------




ownership. Subject to Purchaser’s right to receive a portion of any funds
actually collected, Seller reserves the right to pursue any remedy for damages
against any tenant owing delinquent rents and any other amounts to Seller (but
shall not be entitled to interfere with a Tenant’s tenancies, terminate any
Lease or any Tenant’s right to possession) following the expiration of the 6
month period immediately following the Closing. Purchaser shall not be required
to litigate or declare a default under any Tenant Lease to facilitate Seller’s
collection of delinquent rents.
7.6    Updated Rent Roll. No sooner than 10 Business Days prior to Closing and
no later than 5 Business Days prior to Closing, Seller shall deliver to
Purchaser updated rent roll(s) for the Property substantially in the same form
as the rent roll(s) provided as part of the Due Diligence Materials.
8.    CONTRACTS
8.1    Definition of Contracts. As used herein, “Contracts” means all currently
effective management, leasing, brokerage, maintenance, construction and service
contracts and agreements relating to the Property, including all amendments
thereto, relating to the ownership, operation and maintenance of the Property,
all of which are identified in Exhibit D attached hereto.
8.2    Disposition of Contracts. Seller shall terminate on or before Closing (a)
the existing Property Management Agreement with Unico Properties LLC and any
other property management or leasing agreements affecting the Property
(collectively, the “Existing PMA”), and (b) any Contracts that Purchaser
indicates by written notice delivered to Seller on or before the Due Diligence
Deadline that Purchaser does not want to assume (collectively “Disapproved
Contracts”). All Contracts (including that certain Assignment and Transfer of
Preservation Parking Rights and Subscription Agreement, dated as of October 6th,
2015, by and between Seller and BPM Associates (1995), LLC), other than the
Existing PMA and the Disapproved Contracts (collectively “Assumed Contracts”)
will be assigned by Seller and assumed by Purchaser at Closing pursuant to the
Assignment of Contracts attached hereto as Exhibit G.
8.3    Service Contracts. Seller shall not enter into any additional service
contracts or other similar agreements or amend any of the Assumed Contracts
without the prior consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned, or delayed prior to the Due Diligence Deadline, but which
may be withheld in Purchaser’s sole discretion after the Due Diligence Deadline;
provided, however, Seller may enter into such service contracts and other
similar agreements (a) that Seller reasonably determines are necessary for the
continuing operation, maintenance, and repair of the Property, (b) which are
cancelable on not more than 30 days’ notice at no cost to Purchaser and which
are cancelled by Seller prior to the Closing Date, and (c) as to which all
amounts owing thereunder have been or shall be paid by Seller.
9.    MISCELLANEOUS PRE-CLOSING AND POST-CLOSING OBLIGATIONS
9.1    Maintenance and Operation of Property. Seller shall maintain and operate
the Property in the same manner as prior to the Effective Date pursuant to its
normal course of business, subject to reasonable wear and tear and damage or
destruction by casualty or other events beyond the control of Seller. Seller
shall maintain in full force and effect its existing insurance coverage with
premiums paid through the Closing Date. None of the Personal Property shall be
removed from the Property. Between the Effective Date and the Closing Date,
Seller shall notify or shall cause its property manager to notify Purchaser of
any written notice received by Seller or its property manager of any of the
following matters promptly after Seller or its property manager has knowledge of
such matter: notices of default or disputes from any Tenant, notices of disputes
involving any Contract, condemnation, environmental, zoning or other land-use
regulation proceedings specifically relating to the Property, notice of any
violations of any laws specifically relating to the Property, any litigation or
notice of any claim relating to the Property, and any notices received by Seller
or its property manager after the Effective Date that would render the
representations and warranties made by Seller in this Agreement untrue.




15

--------------------------------------------------------------------------------




9.2    No Material Changes. Seller shall not make any material alterations to
the Property without Purchaser’s prior written approval, which approval shall
not be unreasonably withheld, conditioned, or delayed prior to the Due Diligence
Deadline and which may with withheld in Purchaser’s sole discretion after the
Due Diligence Deadline.
9.3    Seller’s Cooperation with Purchaser’s Financing. At no cost or expense to
Seller, Seller shall reasonably cooperate with Purchaser’s efforts to obtain
financing for its acquisition of the Property. Such cooperation shall include
requesting financial information, estoppel certificates and/or SNDAs from the
Tenants, enforcing such requirements for estoppel certificates and SNDAs to the
extent the same may be required under the Leases (but without any need to file
claims or incur substantial costs), and allowing the lender’s consultants to
inspect the Property subject to the terms of Section 3.4 above. It is understood
and agreed, however, that Purchaser’s ability to obtain financing for the
acquisition of the Property is not a condition to Purchaser’s obligation to
close on the purchase of the Property hereunder.
9.4    No Further Encumbrance. From and after the Effective Date, except for
Leases and amendments thereto entered into in accordance with this Agreement,
Seller shall not alienate, lien, encumber or otherwise transfer all or any
interest in the Property (other than to Purchaser at Closing).


9.5    No Marketing. From and after the Effective Date, except for Leases and
amendments thereto entered into in accordance with this Agreement, Seller shall
not market, solicit, negotiate, or enter into any agreement with any party other
than Purchaser for the sale or transfer of any interest in the Property.
10.    CLOSING CONDITIONS
10.1    Purchaser’s Conditions to Close. Purchaser’s obligation to purchase the
Property is conditioned upon the satisfaction or waiver of the conditions
described below within the time period specified therein, or if no time period
is specified, by the Closing Date. If any of the conditions described below are
not satisfied (or waived in writing by Purchaser) prior to the Closing, then
Purchaser shall be entitled to: (a) terminate this Agreement and receive the
Earnest Money Deposit, and the parties shall have no further rights or
obligations hereunder except for those obligations which expressly survive the
termination of this Agreement, and/or (b) if the condition is not satisfied as a
result of a default or breach by Seller, pursue Purchaser’s rights and remedies
under Section 13.1 below.
10.1.1    Seller shall have performed in all material respects all of its
covenants in this Agreement.
10.1.2    Except for any Material Changed Conditions accepted by Purchaser under
Section 5.3 above, (a) there shall be no material breach of any representations
and warranties made by Seller in Article 5 above, and (b) such representations
and warranties shall have remained true and correct in all material respects.
10.1.3    The Title Company shall be irrevocably committed and ready, willing
and able to issue the Title Policy.
10.1.4    The Minimum Tenant Estoppel Requirement under Section 7.1 has been met
and Purchaser has received executed Approved Estoppels satisfying the
requirements set forth in Section 7.1 hereof.


10.1.5 An estoppel certificate substantially in the form attached hereto as
Exhibit R has been executed and delivered by BPM Associates (1995), LLC, an
Oregon limited liability company (“Parking Estoppel Certificate”). Seller agrees
to use reasonable, diligent and good faith efforts to obtain the Parking
Estoppel Certificate as soon as possible.




16

--------------------------------------------------------------------------------




10.1.6    Seller’s delivery to escrow of the documents and items specified in
Section 11.4 below.
10.1.7    No Material Adverse Change has occurred. As used herein, “Material
Adverse Change” means (a) the occurrence during the period commencing
immediately after delivery of the Asset Approval Notice and ending on the
Closing Date of any of the following: (i) the Title Commitment being amended or
updated to indicate new or modified title exceptions that Seller is unwilling or
unable to remove on or before Closing and to which Purchaser has provided timely
written objection under Section 4.4 above (“Objectionable New Title Exception”),
or (ii) Seller’s delivery to Purchaser or Seller’s deposit into the electronic
drop-box of any new Due Diligence Materials not previously provided or made
available to Purchaser (“Newly Provided Due Diligence Materials”), or (iii)
adverse changes in the operating condition of any building systems or equipment
serving the Property (“Adverse Operating System Change”), and (b) the
Objectionable New Title Exception, the Newly-Provided Due Diligence Materials or
the Adverse Operating System Change, in each instance without duplication, has
the net impact of reducing the fair market value of the Property by $50,000 or
more, or would cost $50,000 or more to cure or correct.
10.2    Seller’s Conditions to Close. Seller’s obligation to sell the Property
is conditioned upon the satisfaction or waiver of the conditions described below
within the time period specified therein, or if no time period is specified, by
the Closing Date. If any of the conditions described below are not satisfied (or
waived in writing by Seller) prior to the Closing, then Seller shall be entitled
to terminate this Agreement upon written notice to Purchaser.
10.2.1    Purchaser shall have performed in all material respects all of its
covenants in this Agreement.
10.2.2 There shall be no material breach of any representations and warranties
made by Purchaser in Article 6, above, and such representations, warranties or
covenants shall have remained true and correct in all material respects.
10.2.3    Purchaser’s delivery to escrow of the funds, documents and items
specified in Section 11.5 below.


11.    CLOSING AND ESCROW INSTRUCTIONS
11.1    Closing. Closing shall take place through escrow at Escrow Agent’s
office on the Closing Date (as may be extended).
11.2    Closing Date Extensions. Purchaser shall have the right to extend the
Closing Date one time for up to 30 days, by delivering notice of such extension
to Seller on or before the Closing Date and within 2 Business Days after
delivering such notice, depositing with Escrow Agent, $1,000,000 in cash, which
amount the Escrow Agent will deposit and hold in the same interest bearing
account as the Earnest Money Deposit and shall, upon being deposited, constitute
part of the Earnest Money Deposit.
11.3    Closing Mechanics. Provided that all funds and documents required under
Sections 11.4 and 11.5 below have been deposited into escrow with instructions
to handle them in accordance with this Agreement, then no later than 2:00 pm
Pacific Time on the Closing Date (“Deposit Deadline”), (a) Escrow Agent shall
(i) have been given irrevocable instructions by Seller to cause the Deed to be
recorded, (ii) has been given irrevocable instructions by Purchaser to pay to
Seller by Federal Reserve wire transfer of immediately available funds to an
account designated by Seller, the Purchase Price (subject to adjustments
described in Sections 11.7 and 11.8), less any costs or other amounts to be paid
by Seller at Closing pursuant to the terms of this Agreement, and (iii) pay all
appropriate payees the other costs and amounts to be paid at Closing pursuant to
the terms of this Agreement, and (b) Seller


17

--------------------------------------------------------------------------------




will direct the Escrow Agent to pay to the appropriate payees out of the
proceeds of Closing payable to Seller, all of those costs and amounts to be paid
by Seller at Closing pursuant to the terms of this Agreement.
11.4    Seller’s Closing Documents and Other Items. At least 1 Business Day
before Closing, Seller shall deposit into escrow the following items:
11.4.1    One Special Warranty Deed for the Property duly executed and
acknowledged by Seller, in the form attached hereto as Exhibit E (“Deed”).
11.4.2    Two counterparts of the Assignment and Assumption of Leases executed
by Seller in the form attached hereto as Exhibit F (“Lease Assignment”).
11.4.3    Two counterparts of the Assignment and Assumption of Contracts and
Intangibles executed by Seller in the form attached hereto as Exhibit G
(“Contract Assignment”).
11.4.4    Two counterparts of the Bill of Sale for the Personal Property
executed by Seller in the form attached hereto as Exhibit H (“Bill of Sale”).
11.4.5    An affidavit executed by the Seller (or by Seller’s sole member if
Seller is a disregarded entity under Income Tax Regulations) in the form of
Exhibit I attached hereto, pursuant to Section 1445(b)(2) of the Code, and on
which Purchaser is entitled to rely, that Seller is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Code (“Seller FIRPTA”).
11.4.6    The Owner’s Title Affidavit, and such other documents as may be
reasonably or customarily required by the Title Company to issue the Title
Policy and close this transaction.
11.4.7    Notices to all lessees under the Leases for the Property, signed by
Seller, in the form attached hereto as Exhibit O (“Tenant Notices”).
11.4.8    The original executed Parking Estoppel Certificate, if obtained by
Seller. 11.4.9    A certificate executed by Seller certifying that all
representations and warranties of Seller set forth in this Agreement continue to
be true, correct and complete substantially in the form attached hereto as
Exhibit Q (“Seller’s Certificate”).
11.4.10 Upon Closing, Seller shall deliver to Purchaser outside of escrow (by
leaving the same at the Property), all keys to the Property specifically
identified to reflect their respective unit locks, and originals, to the extent
in Seller’s possession, and otherwise copies, of all Leases, tenant estoppel
certificates, Assumed Contracts and other Due Diligence Materials.
11.5    Purchaser’s Closing Documents and Other Items. At least 1 Business Day
before Closing (unless a different day is specified below), Purchaser shall
deposit into escrow the following items:
11.5.1    The balance of the Purchase Price and such additional funds as are
necessary to close this transaction, which may be deposited on the Closing Date.
11.5.2    Two counterparts of the Lease Assignment executed by Purchaser.
11.5.3    Two counterparts of the Contract Assignment executed by Purchaser.
11.5.4    Two counterparts of the Bill of Sale executed by Purchaser.
11.5.5    One original of the Seller Parent Guaranty executed by Unico Partner I
REIT LLC.


18

--------------------------------------------------------------------------------




11.5.6    Such other documents as may be reasonably or customarily required by
the Title Company to issue the Title Policy and close this transaction.
11.6    Expenses and Costs.
11.6.1    Leasing Costs, Security Deposits and Prepaid Rents. Leasing Costs
shall be allocated as provided in Section 7.3, and security deposits and prepaid
rents shall be credited as set forth in Section 7.4.
11.6.2    Seller Closing Costs. Seller shall pay: (a) 50% of the Escrow Agent’s
escrow fee; (b) the premium for the standard coverage portion of the premium for
the Title Policy; (c) the cost of recording the Deed; (d) those commissions, if
any, payable by Seller pursuant to Section 1.13; (e) all transfer, sales, use,
excise, and other taxes, assessments and charges applicable to, or arising from,
the transfer of any or all the Property (including, without limitation,
documentary transfer taxes) if any; and (f) any additional costs and charges
customarily charged to sellers in accordance with common escrow practices in the
state and county in which the Property is located.
11.6.3    Purchaser Closing Costs. Purchaser shall pay: (a) 50% of the Escrow
Agent’s escrow fee; (b) the premium for the extended coverage portion of the
premium for the Title Policy and the costs of any endorsements Purchaser may
require; and (c) any additional costs and charges customarily charged to
purchasers in accordance with common escrow practices in the state and county in
which the Property is located. In addition to the foregoing, Purchaser shall be
solely responsible for any costs incurred in connection with Purchaser’s Due
Diligence investigations of the Property, including Inspections and Surveys.
11.6.4    Other Expenses and Legal Costs. Except as provided above, each party
hereto shall pay its own expenses incurred in connection with this Agreement and
the transactions contemplated hereby, including in the case of Purchaser, all
third-party engineering and environmental review costs incurred by or on behalf
of Purchaser, its inspection costs and Due Diligence costs. Each party shall pay
for the costs of their respective counsel in connection with Closing and this
transaction.
11.7    Prorations.
11.7.1    Proration Items. Subject to the provisions of Sections 7.3, 7.4, 7.5,
11.7.2 and 11.7.3, Seller and Purchaser agree to adjust (based on the periods to
which they relate and are applicable, and regardless of when payable), as of
11:59 pm Pacific Time on the day immediately preceding the Closing Date, all
revenue and expenses relating to the Property (“Proration Items”), including the
following: (a) real estate taxes and assessments; (b) expenses already incurred
by Seller that relate to services to be provided to the Property after the
Closing Date and all fees and charges under the Assumed Contracts; and (c) all
rentals and other income derived from the Property (including operating costs
and other tenant reimbursements). Seller will be charged and credited (based on
the periods to which they relate and are applicable, and regardless of when
payable) for the amounts of all of the Proration Items relating to the period up
to and including 11:59 pm Pacific Time on the day immediately preceding the
Closing Date, and Purchaser will be charged and credited (based on the periods
to which they relate and are applicable, and regardless of when payable) for all
of the Proration Items relating to the period on and after the Closing Date.
11.7.2    Additional Rent Reconciliation. To the extent that any additional rent
(including, without limitation, estimated payments for operating expenses and/or
real estate taxes) (collectively, “Expenses”) is paid by Tenants to landlord
under the Leases based on an estimated payment basis (monthly, quarterly, or
otherwise) for which a future reconciliation of actual Expenses to estimated
payments is required to be performed at the end of a reconciliation period,
Purchaser and Seller shall make an adjustment at the Closing for the applicable
reconciliation period (or periods, if the Leases do


19

--------------------------------------------------------------------------------




not have a common reconciliation period) based on a comparison of the actual
Expenses to the estimated payments at the Closing. If, as of the Closing, Seller
has received additional rent payments in excess of the amount that Tenants will
be required to pay, based on the actual Expenses as of the Closing, Purchaser
shall receive a credit in the amount of such excess. If, as of the Closing,
Seller has received additional rent payments that are less than the amount that
Tenants would be required to pay based on the actual Expenses as of the Closing,
Purchaser shall deliver to Seller the amount of such deficiency within thirty
(30) days of the reconciliation pursuant to which the Tenants’ payments of such
deficient amounts are received by Purchaser.
11.7.3    Capital Costs. Purchaser shall be credited at Closing for the amount
of all amounts which are unsatisfied amounts under all capital contracts,
contracts pertaining to works of improvement or other contracts existing prior
to Closing (other than those contracts relating to tenant improvement work,
which are separately addressed in this Agreement), pertaining to the Property
(regardless of when the work, services or other obligations were performed or
are to be performed) (“Pre-Closing Capital Costs”). Seller shall remain
responsible for satisfying any Pre-Closing Capital Costs which were not credited
to Purchaser at Closing.
11.7.4    Method of Proration. For purposes of calculating prorations (based on
the periods to which they relate and are applicable, and regardless of when
payable), Purchaser shall be deemed to hold title to the Property and be
entitled to the income therefrom and responsible for the expenses thereof for
the entire day upon which the Closing occurs. All such prorations shall be made
on the basis of the actual number of days of the month that shall have elapsed
as of the day of the Closing and based upon the actual number of days in the
month and a 365 day year.
11.7.5    Items Not Prorated. Seller and Purchaser agree that: (a) none of the
insurance policies relating to the Property will be assigned to Purchaser and
Purchaser shall be responsible for arranging for its own insurance as of the
Closing Date; and (b) utilities, including telephone, electricity, water and
gas, shall be read on the Closing Date and Seller shall be responsible for all
the necessary actions needed to arrange for meters to be read, and Purchaser
shall be responsible for utilities to be changed to the name of Purchaser on the
Closing Date, including the posting of any required deposits; provided, however,
that Seller shall be entitled to a credit at the Closing for any utility
deposits which it or its predecessors have made prior to the Closing Date, to
the extent the same are transferred to Purchaser at Closing. Seller shall be
entitled to recover and retain from the providers of such utilities any refunds
or overpayments to the extent applicable to the period prior to the Closing
Date, and any utility deposits for which it does not receive a credit hereunder.
If accounts are not set up in Purchaser’s name on the Closing Date, all charges
for such utilities shall be prorated outside of escrow within 60 days after the
Closing Date.
11.8    Closing Statement. The estimated Closing costs, allocations and
prorations shall be set forth on a preliminary closing statement to be prepared
by the Escrow Agent and submitted to the parties for their reasonable approval
at least 5 Business Days prior to the Closing Date. The parties shall then use
reasonable, diligent and good faith efforts to agree upon the final closing
statement that is consistent with the terms of this Agreement at least 2
Business Days prior to the Closing Date (“Closing Statement”).
11.9    Reconciliation. Any item which cannot be finally allocated or prorated
because of the unavailability of information shall be tentatively prorated on
the basis of the best data then available and adjusted when the information is
available. Such allocations or prorations shall be initially performed by Seller
and Purchaser pursuant to the Closing Statement, but shall be subject to
adjustment in cash after the Closing outside of escrow as and when complete and
accurate information becomes available, if such information is not available at
the Closing. If the allocations and prorations made under the Closing Statement
shall prove to be incorrect or incomplete for any reason, then either party
shall be entitled to an adjustment to correct the same; provided, however, that
any adjustment shall be made, if at all, no


20

--------------------------------------------------------------------------------




later than December 15, 2016, and if a party fails to request an adjustment to
the Closing Statement by a written notice delivered to the other party within
the applicable period set forth above (such notice to specify in reasonable
detail the items within the Closing Statement that such party desires to adjust
and the reasons for such adjustment), then the allocations and prorations set
forth in the Closing Statement shall be binding and conclusive against such
party. Until final reconciliation under this Section, Purchaser and its
representatives and auditors shall be afforded reasonable access during normal
business hours to Seller’s books and records with respect to the Property to
confirm the accuracy of the Closing Statement.
11.10    Escrow Agent. Escrow Agent executes this Agreement solely to evidence
its agreement to hold escrowed funds in accordance with the terms and conditions
of this Agreement. The following provisions shall control with respect to the
rights, duties and liabilities of Escrow Agent. Escrow Agent acts hereunder as a
depository only and is not responsible or liable in any manner whatsoever for
the (a) sufficiency, correctness, genuineness or validity of any written
instrument, notice or evidence of a party’s receipt of any instruction or notice
which is received by Escrow Agent, or (b) identity or authority of any person
executing such instruction notice or evidence. Escrow Agent shall have no
responsibility hereunder except for the performance by it in good faith of the
acts to be performed by it hereunder, and Escrow Agent shall have no liability
except for its own willful misconduct or gross negligence. If a dispute arises
between the parties with respect to the disposition of the Earnest Money Deposit
or any other amounts held in escrow, Escrow Agent shall be entitled, at its own
discretion, to deliver such amount to an appropriate court of law pending
resolution of the dispute. Escrow Agent shall invest the amount in escrow in
accounts which are federally insured, which invest solely in government
securities, or which are reasonably satisfactory to Seller and Purchaser, and
shall be applied in accordance with the terms of this Agreement.
11.11    Escrow Instructions. Upon execution of this Agreement, the parties
shall deposit an executed counterpart of this Agreement with the Escrow Agent,
and this Agreement shall serve as escrow instructions to the Escrow Agent for
consummation of the purchase and sale contemplated hereby. Seller and Purchaser
agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Escrow Agent to comply with the
terms of this Agreement; provided, however, that if there is any conflict
between the provisions of this Agreement and any such supplementary escrow
instructions, the terms of this Agreement shall control.
11.11.1 Opening of Escrow. When both (a) this Agreement, fully signed, or in
signed counterparts, and (b) the Earnest Money Deposit has been delivered to
Escrow Agent, Escrow shall be deemed open (“Opening of Escrow”), and Escrow
Agent shall immediately notify Purchaser and Seller by telephone and in writing
of the date of Opening of Escrow.
11.11.2 Escrow Agent Authorized to Complete Blanks. If necessary, Escrow Agent
is authorized to insert the Closing Date in any blanks in the Closing Documents.
11.11.3 Recordation and Delivery of Funds and Documents. When Purchaser and
Seller have satisfied their respective Closing obligations under Sections 11.4
and 11.5 hereof and each of the conditions under Sections 10.1 and 10.2 hereof
have either been satisfied or waived, Escrow Agent shall promptly undertake all
of the following in the manner indicated and as more particularly instructed in
Purchaser’s and Seller’s closing instructions:
(a)    Prorations. Prorate and allocate all matters as described in Sections
7.3, 7.4, 7.5 and 11.7 hereof;
(b)    Recording. Cause the Deed and any other documents which the parties
hereto may mutually direct, to be recorded in the official records of the county
in which the Property is located in the order set forth in Purchaser’s and
Seller’s closing instructions;
            


21

--------------------------------------------------------------------------------




(c)    Funds. Disburse funds deposited by Purchaser with Escrow Agent towards
payment of all items chargeable to the account of Purchaser pursuant to this
Agreement, including, without limitation, the payment of the Purchase Price to
Seller;
(e)    Document Delivery. Deliver originals and conformed copies of all
documents to Seller and Purchaser, as appropriate; and
(f)    Title Policy. Direct the Title Company to issue the Title Policy to
Purchaser.


11.12    Designation of Reporting Person. To assure compliance with the
requirements of Section 6045(e) of the Code, the parties hereto agree as
follows:
11.12.1    Reporting. Provided that Escrow Agent executes a counterpart of this
Agreement to evidence Escrow Agent’s agreement to assume all responsibilities
for information reporting required under Section 6045(e) of the Code, Seller and
Purchaser shall designate the Escrow Agent as the person responsible for all
information reporting under Section 6045(e) of the Code (“Reporting Person”). If
Escrow Agent refuses to execute a counterpart of this Agreement pursuant to
which it agrees to be the Reporting Person, Seller and Purchaser shall agree to
appoint another third party as the Reporting Person.
11.12.2    Reporting Requirements. Seller and Purchaser shall each (a) provide
to the Reporting Person all information and certifications regarding such party,
as reasonably requested by the Reporting Person or otherwise required to be
provided by a party to the transaction described herein under Section 6045 of
the Code; and (b) provide to the Reporting Person such party’s taxpayer
identification number and a statement (on Internal Revenue Service Form W‑9 or
an acceptable substitute form, or on any other form the applicable current or
future Code sections and regulations might require and/or any form requested by
the Reporting Person), signed under penalty of perjury, stating that the
taxpayer identification number supplied by such party to the Reporting Person is
correct.
12.    CASUALTY AND CONDEMNATION.
12.1    Minor Loss/Condemnation. Purchaser shall be bound to purchase the
Property for the full Purchase Price as required by the terms hereof, without
regard to the occurrence or effect of any damage to the Property or condemnation
of any portion of the Property, provided that such damage, destruction or
condemnation does not constitute a Major Loss or Condemnation (as such term is
defined in Section 12.2 below), and upon the Closing, there shall be a credit
against the Purchase Price due hereunder equal to the amount of any insurance
proceeds or condemnation awards collected by Seller prior to Closing as a result
of any such damage or destruction or condemnation, plus the amount of any
insurance deductible not recoverable under the Leases, less any sums expended by
Seller toward the restoration or repair of the Property, including barricades
and other temporary repairs required for safety purposes, or in collecting such
insurance proceeds or condemnation awards. If the proceeds or awards have not
been collected as of the Closing, then no credit shall be given but such
proceeds or awards shall be assigned to Purchaser, except to the extent needed
to reimburse Seller for sums expended prior to the Closing to repair or restore
the Property or to collect any such proceeds or awards.
12.2    Major Loss/Condemnation. If (a) the amount of the damage, destruction or
condemnation exceeds five percent (5%) of the Purchase Price, (b) the damage,
destruction or condemnation materially impairs access to the Property, (c) the
damage, destruction or condemnation results in the Property violating any laws
or failing to comply with zoning or any covenants, conditions or restrictions
affecting the Property, (d) the damage, destruction or condemnation entitles any
tenant whose Premises consists of more than 10,000 square feet to terminate its
Lease or abate rent, or (e) there is any damage or destruction which is not
fully insured and for which Purchaser will not receive, at Seller’s election, a
credit


22

--------------------------------------------------------------------------------




in the amount of the uninsured portion of such damage or destruction upon the
Closing (each, a “Major Loss or Condemnation”), then Purchaser may at its
option, to be exercised by written notice to Seller within 10 Business Days
after Seller’s notice to Purchaser of the occurrence of the damage or
destruction or the commencement of condemnation proceedings, terminate this
Agreement or proceed with the purchase and sale transaction in accordance with
the terms of this Agreement. If Purchaser does not elect to terminate this
Agreement within such 10 Business Day period, Purchaser shall be deemed to have
elected to proceed with the purchase in accordance with this Agreement and to
have waived its right to terminate. If Purchaser elects to terminate this
Agreement within such 10 Business Day period, the Earnest Money Deposit shall be
returned to Purchaser and neither party shall have any further rights or
obligations hereunder except for those obligations expressly stated to survive
termination. If Purchaser elects to proceed with the purchase, Seller shall not
be obligated to repair any damage or destruction and upon the Closing, there
shall be a credit against the Purchase Price due hereunder equal to the amount
of any uninsured loss, insurance proceeds or condemnation awards collected by
Seller before Closing as a result of any such damage or destruction or
condemnation, plus the amount of any insurance deductible not recoverable under
the Leases, less any sums expended by Seller toward the restoration or repair of
the Property, including barricades and other temporary repairs required for
safety purposes, or in collecting such insurance proceeds or condemnation
awards. If the proceeds or awards have not been collected as of the Closing,
then such proceeds or awards shall be assigned to Purchaser, except to the
extent needed to reimburse Seller for sums expended prior to the Closing to
repair or restore the Property, including barricades and other temporary repairs
required for safety purposes, or to collect any such proceeds or awards.
13.    DEFAULT AND REMEDIES
13.1    Seller Default. If the sale of the Property is not consummated due to
the failure of Seller to sell the Property when it is obligated to do so under
the terms of this Agreement, then Purchaser shall be entitled, as its sole
remedy, to either (a) enforce specific performance of this Agreement and to
recover from Seller any reasonable out-of-pocket costs incurred by Purchaser in
connection with such enforcement action; provided, the remedy for specific
performance shall only be available if Purchaser commences the action for
specific performance within 60 days after first becoming aware of Seller’s
material default, or (b) terminate this Agreement and receive back the Earnest
Money Deposit plus reimbursement of Purchaser’s actual out of pocket expenses
related to this transaction not to exceed $75,000 in the aggregate. Except as
expressly provided in this Section, Purchaser shall have no other remedy for any
default by Seller under this Agreement.
13.2    Purchaser Default; Liquidated Damages. If the sale of the Property is
not consummated due to the failure of Purchaser to purchase the property when it
is obligation to do so under this Agreement, then Seller shall be entitled, as
its sole remedy, to retain the Earnest Money Deposit as liquidated damages, this
Agreement shall terminate and such termination shall release Purchaser from any
and all liability hereunder, except for those obligations of Purchaser under
Sections 3.4.3, 3.4.5 and 3.6 that expressly survive termination of this
Agreement. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF
PURCHASER’S FAILURE TO CONSUMMATE THIS SALE WHEN LEGALLY OBLIGATED TO DO SO
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION,
THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE
EFFECTIVE DATE OF THIS AGREEMENT, THE AMOUNT OF THE EARNEST MONEY DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT, AND
SELLER WAIVES ITS RIGHT TO RECOVER DAMAGES OR SEEK SPECIFIC PERFORMANCE AGAINST
PURCHASER. EACH PARTY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE
FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS
AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.
14.    CONFIDENTIALITY


23

--------------------------------------------------------------------------------




14.1    Definition of Confidential Information. As used herein, “Confidential
Information” shall mean the non-public, confidential information related to (a)
Seller’s operations and businesses, which may include leases, rent rolls,
operating budgets, net operating income figures and capital expenditure
summaries, (b) the existence or pendency of this transaction, (c) the material
economic terms of this transaction, and (d) any other information or materials
shared by the other party or its Affiliates and/or their agents related to this
transaction, whether shared before or after the Effective Date, that either a
party or its agents has expressly designated as confidential or would otherwise
be reasonably considered to be confidential. Notwithstanding the foregoing, in
no event shall the following be considered Confidential Information: (w) any
information that becomes publicly available without breach of this Agreement;
(x) any information that can be shown by documentation to have been previously
known to a party and/or its Affiliates at the time of its disclosure or delivery
by the other party, its Affiliates and/or their agents; (y) any information
rightfully received by a party and/or its Affiliates or from a third party who
did not acquire or disclose such information by a wrongful or tortious act; and
(z) any information that a party can demonstrate was independently developed by
such party and/or its Affiliates without use of or reference to any Confidential
Information.
14.2    Non-Disclosure of Confidential Information. Each party shall treat the
Confidential Information with the same degree of care and confidentiality that
such party exercises in protecting and preserving its own confidential
information and shall use reasonable and good faith efforts to avoid and prevent
the disclosure of the Confidential Information to third parties; except that (a)
each party may disclose the Confidential Information if so compelled by law or
judicial or other governmental order, provided the disclosing party shall give,
if permitted by law and reasonably possible given the circumstances, the other
party reasonable opportunity to seek a protective order or equivalent or to seek
to obtain written assurance from the applicable judicial or governmental entity
that it will afford the Confidential Information the highest level of protection
afforded under applicable law or regulation, (b) each party may disclose the
Confidential Information to those third parties integral to the transactions
contemplated under this Agreement such as Escrow Agent, Title Company and
Tenants where such disclosure either falls expressly or implicitly with the
scope of the transactions and other actions contemplated under this Agreement,
but only to the extent such disclosure is necessary or appropriate to carry out
such contemplated transactions or actions, and (c) each party may disclose the
Confidential Information to existing or potential investors, joint venture
partners or lenders, as well as to the agents, officers, employees, attorneys,
advisors, consultants or Affiliates of Seller or Purchaser, as the case may be,
or of any of the foregoing parties, as are needed for the subject transaction to
occur (collectively, “Permitted Recipients”); provided that the disclosing party
first makes those Permitted Recipients aware of the confidential nature of the
Confidential Information and such Permitted Recipients acknowledge their
responsibility to preserve the confidentiality of the Confidential Information.
Notwithstanding the foregoing and anything to the contrary in this Agreement,
nothing contained herein shall impair Purchaser’s (or its permitted assignee’s)
right to disclose information relating to this Agreement or the Property (a) to
any due diligence representatives and/or consultants that are engaged by, work
for or are acting on behalf of, any securities dealers and/or broker dealers
evaluating Purchaser or its permitted assignees, (b) in connection with any
filings (including any amendment or supplement to any S-11 filing) with
governmental agencies (including the SEC) by any REIT holding, or that is
considering holding, an interest (direct or indirect) in any permitted assignee
of Purchaser, and (c) to any broker/dealers in the Purchaser’s or any REIT's
broker/dealer network and any of the REIT’s or Purchaser’s investors.


14.3    Survival of Non-Disclosure Obligations. The parties’ obligations under
Section 14.2 shall terminate if and when Closing occurs (except that the parties
obligations under Section 14.2 with respect to the Confidential Information
referenced in Section 14.1(c) herein shall not terminate) and otherwise shall
survive any earlier termination of this Agreement for 6 months.


24

--------------------------------------------------------------------------------




14.4    Effect on Prior NDA. To the extent Seller and Purchaser and/or their
Affiliates previously executed a confidentiality agreement, non-disclosure
agreement or similar agreement with respect to the Property (“Prior NDA”), the
Prior NDA is hereby deemed superseded, replaced and terminated by this Agreement
and the materials and other information that were subject to the Prior NDA shall
be deemed governed by this Section 14.
14.5    Press Releases. The parties agree not to make any public announcements
or public disclosures or communicate with any media with respect to the subject
matter hereof without the written consent of the other party, except to the
extent required by law. The provisions of this Section 14.5 shall survive the
Closing or earlier termination of this Agreement
15.    RESPONSIBILITY FOR BROKER COMMISSIONS
Each of Purchaser and Seller represents and warrants to the other that it did
not employ or use any broker or finder to arrange or bring about this
transaction, except for Seller’s Broker (if any are identified in Section 1.12)
and that there are no claims or rights for brokerage commissions or finder’s
fees in connection with the transactions contemplated by this Agreement or
arising out of actions or statements by the representing party except to the
extent otherwise provided in this Section 15. If any person brings a claim
against Seller for a commission or finder’s fee based upon any contact, dealings
or communication with Purchaser in connection with the transactions contemplated
by this Agreement for which Seller is not expressly responsible under Section
1.13, then Purchaser shall defend Seller from such claim, and shall indemnify
Seller and hold Seller harmless from any and all costs, damages, claims,
liabilities or expenses (including reasonable attorneys’ fees and disbursements)
incurred by Seller with respect to the claim. If any person brings a claim
against Purchaser for a commission or finder’s fee based upon any contact,
dealings or communication with Seller in connection with the transactions
contemplated by this Agreement, then Seller shall defend Purchaser from such
claim, and shall indemnify Purchaser and hold Purchaser harmless from any and
all costs, damages, claims, liabilities or expenses (including reasonable
attorneys’ fees and disbursements) incurred by Purchaser with respect to the
claim.
16.    MISCELLANEOUS
16.1    Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the following addresses:
If to Seller:    
UPI Commonwealth LLC
c/o Unico Properties LLC
1215 Fourth Avenue, Suite 600
Seattle, Washington 98161
Attn:    Scott Brucker
Email: scott.brucker@unicoprop.com


with a copy to:
Fikso Kretschmer Smith Dixon Ormseth PS
2025 First Avenue, Suite 1130
Seattle, Washington 98121
Attn:    Marc Kretschmer
Email:     marc@fksdo.com


If to Purchaser:




25

--------------------------------------------------------------------------------




c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn:     Rodney Richerson
Email:    rricherson@kbs.com


with a copy to:


c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn:     James Chiboucas, Esq.
Email:    jchiboucas@kbs.com


with a copy to:


Greenberg Traurig LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attn:    Bruce Fischer, Esq.
Email:    fischerb@gtlaw.com


If to Escrow Agent:


Ticor Title Company
111 SW Columbia Street, Suite 1000
Portland, OR 97201
Attn:     Allison Swallow
Email:     Alli.Swallow@TicorTitle.com


The above addresses may be changed by written notice to the other party;
provided that no notice of a change of address shall be effective until actual
receipt of such notice. Counsel for a party may give notice or demand on behalf
of such party, and such notice or demand shall be treated as being sent by such
party.
All notices must be sent by (a) certified mail, return receipt requested, in
which case notice shall be deemed delivered 3 Business Days after deposit,
postage prepaid in the U.S. mail, (b) a recognized and reputable overnight
courier, in which case notice shall be deemed delivered 1 Business Day after
deposit with such courier if deposited with the courier service on or before
5:00 pm Pacific Time on a Business Day and otherwise 2 Business Days after being
deposited with the courier service, or (c) email transmission, in which case
notice shall be deemed delivered upon transmission if the transmission is made
on a Business Day on or before 5:00 pm Pacific Time and otherwise the next
Business Day after the transmission is made.
16.2    Time. Time is of the essence in the performance of all obligations under
this Agreement. “Business Day” means any day other than a Saturday, a Sunday, or
any day that is recognized as a holiday in Washington State or in the state in
which the Property is located. Unless this Agreement expressly refers to
“Business Days”, all references in this Agreement to days shall be deemed to
mean calendar days. The time periods under this Agreement shall be computed by
excluding the first day and including the last day, but, if the last day falls
on a calendar day that is not a Business Day, or if the computed date for
Closing or any other event that requires recording of documents falls on a day
on which the applicable county recording office is closed, then the time period
or date in question shall


26

--------------------------------------------------------------------------------




extend to the next Business Day. Unless expressly indicated otherwise, all
references to time shall be deemed to refer to Pacific Time and all time periods
shall expire at 5:00 p.m. Pacific Time.
16.3    US Dollars. All monetary amounts set forth in this Agreement are in US
Dollars.
16.4    Definition of Affiliate. As used herein, “Affiliate” means any person or
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with a person or entity,
as the case may be. For the purposes of this definition, “control” and
“controlled” mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.
16.5    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of Seller and Purchaser and their respective permitted successors
and assigns, and no other party will be conferred any rights by virtue of this
Agreement or be entitled to enforce any of the provisions hereof. Whenever a
reference is made in this Agreement to Seller or Purchaser, such reference will
include the successors and permitted assigns of such party under this Agreement.
16.6    Assignment. Purchaser shall not have the right to assign this Agreement
without the prior written consent of Seller, which consent may be granted or
withheld in Seller’s sole and absolute discretion; provided, however, Purchaser
may assign this Agreement to an entity that is a real estate investment trust
(“REIT”) (or that is wholly owned directly or indirectly by a REIT) for which
Purchaser or an affiliate of Purchaser acts as the investment advisor without
consent from Seller. Notice of any proposed assignment must include the full
legal name and signature block for the proposed assignee, and must be given to
Seller at least 2 Business Days before Closing. No assignment by Purchaser shall
release it from any liability hereunder until the Closing Date. Notwithstanding
the foregoing, Purchaser may assign its interest herein to an Affiliate, or an
entity that is ultimately controlling, controlled by, or under common control
with Purchaser or an entity that is ultimately controlling, controlled by or
under common control with a client of Purchaser, without Seller’s prior written
consent.
16.7    1031 Like-Kind Exchange. Purchaser may purchase the Property and Seller
may sell the Property by completing one or more Internal Revenue Code Section
1031 tax-deferred exchange(s). Each party agrees to cooperate (at no cost,
expense, liability or potential liability to such cooperating party) with the
other in effecting such an exchange; provided, however, the (a) cooperating
party shall not incur any additional liability or financial obligations, (b)
Closing Date shall not be extended or accelerated as a consequence of any such
exchange, (c) consummation or accomplishment of any such exchange shall not be a
condition precedent or condition subsequent to either party’s obligation and
covenants under this Agreement, (d) cooperating party shall not be required to
acquire or hold title to any real property other than the Property for purposes
of consummating any such exchange, and (e) cooperating party shall not be
required to execute any additional documentation other than a simple consent.
16.8    Governing Law; Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the state in which the Property is located,
without regard to any otherwise applicable principles of conflicts of laws.
Venue for any action arising out of this Agreement shall be in the state courts
in the state and county in which the Property is located or in U.S. Federal
District Court for the applicable district in which the Property is located.
16.9    Waiver of Trial by Jury. EACH PARTY TO THIS AGREEMENT EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR


27

--------------------------------------------------------------------------------




ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE. EACH PARTY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY. THE PARTIES AGREE THAT
THE PROVISIONS CONTAINED HEREIN HAVE BEEN NEGOTIATED ON AN ARMS-LENGTH BASIS,
WITH BOTH PARTIES AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE
OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL COUNSEL ADVISE THEM AS TO THE MATTERS
CONTAINED HEREIN.
16.10    Attorneys’ Fees. If any action is brought by any party to this
Agreement to enforce or interpret its terms or provisions, the prevailing party
will be entitled to reasonable attorneys’ fees and costs incurred in connection
with such action prior to and at trial and on any appeal therefrom.
16.11    No Memorandum. Purchaser shall not record any memorandum disclosing
this Agreement.
16.12    Limited Liability. Except as otherwise provided in the Seller Parent
Guaranty, neither the members, managers, employees or agents of Seller, nor the
shareholders, officers, directors, employees or agents of any of them, shall be
liable under this Agreement and, except as otherwise provided in the Seller
Parent Guaranty, all parties hereto shall look solely to the assets of Seller
for the payment of any claim or the performance of any obligation by Seller.
None of the individual members, managers, employees or agents of Purchaser, nor
the shareholders, officers, directors, partners, members, employees or agents of
any of them, shall be liable under this Agreement.
16.13    No Joint Venture. Nothing in this Agreement shall be construed to
create a joint venture between Purchaser and Seller.
16.14    No Third Party Beneficiaries. Nothing in this Agreement is intended to
benefit any third party or create any third party beneficiary.
16.15    No Waiver. No waiver of any of the provisions of this Agreement shall
be deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, nor shall a waiver
in any instance constitute a waiver in any subsequent instance. No waiver shall
be binding unless executed in writing by the party making the waiver.
16.16    Entire Agreement. This Agreement (including any and all exhibits and/or
schedules attached hereto) and any other document to be furnished pursuant to
the provisions hereof embody the entire agreement and understanding of the
parties hereto as to the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings
other than those expressly set forth or referred to in such documents. This
Agreement and such documents supersede all prior agreements and understandings
among the parties and/or their affiliates with respect to the subject matter
hereof (including, without limitation, any previously executed letters of
intent, early access agreements and/or non-disclosure or confidentiality
agreements).
16.17    Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement, or affecting the validity or enforceability of any of the terms or
provisions of this Agreement.
16.18    No Merger. Subject to the limitations set forth in Section 5.4 and
Section 14, and unless otherwise expressly stated in this Agreement, the
covenants, agreements, representations, and warranties made herein shall survive
the Closing Date and shall not merge into the deed and its recordation in the
official records or the delivery at Closing of any assignment of leases, general
assignment, or bill of sale.


28

--------------------------------------------------------------------------------




16.19    Amendment and Modification. This Agreement may only be amended,
modified or supplemented by a written agreement signed by Purchaser and Seller.
16.20    Further Acts. Each party, at the request of the other, shall execute,
acknowledge or have notarized (if appropriate) and deliver in a timely manner
such additional documents, and do such other additional acts, also in a timely
manner, as may be reasonably required in order to accomplish the intent and
purposes of this Agreement.
16.21    Not an Offer. Presentation of any draft of this Agreement by one party
to the other shall not be deemed an offer, and this Agreement shall only become
a binding and enforceable contract upon execution hereof by both parties.
16.22    Counterparts; Electronic Delivery. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute the same agreement, whether or not all parties
execute each counterpart. Signatures transmitted by email shall have the same
effect as original ink signatures.
16.23    Statutory Disclosure. THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT
BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS
SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT
AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE
SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD
INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON
ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR
COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS
A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO
VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE
PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING
PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND
SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER
855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.
[SIGNATURES FOLLOW ON NEXT PAGE(S)]


29

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed.
SELLER:
UPI COMMONWEALTH LLC,

a Delaware limited liability company


By:
Unico Partners I REIT LLC, a Delaware

limited liability company, Manager


By:
Unico Partners I LP, a Delaware limited

partnership, Manger


By:
Unico Partners I GP LLC, a Delaware

limited liability company, General Partner


By:
Unico Investment Group LLC, a

Delaware limited liability company,
Sole Member




By:
/s/ Authorized Signatory

Name:
Authorized Signatory

Title:
President



Date:
5/6/16





30

--------------------------------------------------------------------------------





PURCHASER:
KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company


By:
KBSGI REIT ACQUISITION II, LLC,

a Delaware limited liability company,
its sole member


By:
KBSGI REIT PROPERTIES, LLC,

a Delaware limited liability company,
its sole member


By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member


By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer
Date:
May 6, 2016



31

--------------------------------------------------------------------------------






EXHIBITS
A
Legal Description of Property

B
Tangible Personal Property

C
Delivered Due Diligence Items and Purchaser’s 3-14 Audit Documents

D
Contracts

E
Form of Deed

F
Form of Lease Assignment

G
Form of Contract Assignment

H
Form of Bill of Sale

I
Form of Non-Foreign Affidavit

J
Leases and Deposits

K
Form of Tenant Estoppel

L
Existing Leasing Costs

M
Existing Commission Agreements

N
Seller Disclosure Items

O
Form of Tenant Notice

P
Form of Seller Parent Guaranty

Q
Form of Seller’s Certificate

R
Form of Parking Estoppel Certificate    





32

--------------------------------------------------------------------------------






ACKNOWLEDGMENT OF ESCROW AGENT
The Escrow Agent is executing this Agreement to evidence its agreement to hold
the Earnest Money Deposit and act as “Escrow Agent” in accordance with the terms
and conditions of this Agreement.*
ESCROW AGENT:
TICOR TITLE COMPANY



By:
/s/ Alli Swallow

Name:
Alli Swallow

Title:
AVP

*Pursuant to Federal Law, the Seller, when applicable, will be required to
complete a sales activity report that will be utilized to generate a 1099 S
Statement to the IRS. No other 1099 reporting will be completed or processed by
the Escrow Agent at closing. Any other 1099 reporting called for in the purchase
contract shall be handled by and between the parties outside of escrow. Escrow
Holder shall not be concerned with the same. /s/AS


33

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY


A tract of land in CITY OF PORTLAND, in the County of Multnomah and State of
Oregon, described as follows:


Lots 1, 2, 3 and 4, Block 176, CITY OF PORTLAND, County of Multnomah, State of
Oregon.




















    






A-1

--------------------------------------------------------------------------------






EXHIBIT B
TANGIBLE PERSONAL PROPERTY


Item
 
Number
Description
1
Canon PC720 Printer
2
HP Laserjet P1006 Printer
3
Panasonic KX-FHD301 Fax/Copier
4
CTL (Computer Technology Link) P.C
5
Dell 18" Monitor
6
CTL 20" Monitor
7
Carrier I-VU Drive
8
Fluke 79 Series II Multi Tester
9
Knopp K60 Voltage Tester
10
Handyelectric Power Snake
11
Werner 6' Ladder (Blue) Electrical Supply Room
12
Werner 8' Ladder (Red) Mechanical Room
13
Wener 10' Ladder (Red) Mechanical Room
14
First Floor lobby 8' Ladder
15
CW14 - 4' Ladder
16
CW13 - 6' Ladder Hand Truck
17
CW7 - 8' 2, 6" Ladders
18
CW2 - 7' Ladder
 
 
 
 
 
 
 
Furniture
19
Conference Table (2) -13th Floor
20
Desks (13) -14th Floor
21
Chairs for 13th Floor Conference Room (14)
22
Desk Chairs - 14th Floor Office Space (13)
23
Table (1) and Chairs (2) - 14th Floor Phone Room
24
Mini Refrigerator - 14th Floor Office
25
80" Outside Benches (2) 13th Floor Deck with Cushions
26
42" Chairs (2) 13th Floor Roof Deck with Cushions
27
Café Tables (4) Outside Deck
28
Cocktail Tables (4) Outside Deck
29
Chairs (16) Outside Deck
30
Chairs (4) for Cocktail Benches
31
Lounge Side Tables (2)
32
Lounge Poofs (2) for Seating



B-1

--------------------------------------------------------------------------------





33
Lounge Chairs (2)
34
Lounge Sofa
35
Lounge Bar Stools (4)
36
Lounge Floor Lamp
37
Shuffleboard Table
38
Lounge Painting
39
Patio Chairs (4) - 15th Floor
40
Patio Table - 15th Floor
41
Sofa - 15th Floor
42
Chair (2) - 15th Floor
43
Ottoman (1) - 15th Floor
44
Coffee Table (1) - 15th Floor
45
Sofa - Main Lobby
46
Chairs - Main Lobby (2)
47
Television - Main Lobby
48
Guard Chair - Lobby
49
Televisions - 13th Floor (2)
50
Amplifier & Speakers (2)
 
 
 
Total Furniture
 
 
 
Gym Equipment
51
Treadmills (2), Elliptical
52
Weight Bench
53
Weight Set
54
Gym Cubbies
55
Bike Room Cubbies
56
Television
57
Gym Mats









B-2

--------------------------------------------------------------------------------






EXHIBIT C
DELIVERED DUE DILIGENCE ITEMS AND PURCHASER’S 3-14 AUDIT DOCUMENTS
Delivered Due Diligence Items:
(i) All Leases;
(ii) A current rent roll including rent steps, CPI increases and base year
expense stops, and aging receivables report (for the current year and last three
calendar years);
(iii) A current operating report containing income and expenses for the current
year and last three prior years;
(iv) All existing environmental and soils assessments and reports;
(v) Copies of the property tax bills for the current and prior year;
(vi) All surveys to the extent in Seller’s possession;
(vii) All pending leases, lease proposals and letters of intent; and
(viii) Copies of the Contracts identified in Exhibit D and the Existing
Commission Agreements identified in Exhibit M.
(ix)     The following environmental and asbestos reports:
•
Phase 1 Report conducted by APEX Environmental Consulting dated 7/22/13

•
Phase 1 Report conducted by APEX Environmental Consulting dated 11/3/15

•
Asbestos and Presumed Asbestos Containing Materials O&M Plan prepared by APEX
Environmental Consulting dated May 2015 (document file date 12.15.15)

•
Asbestos and Presumed Asbestos Containing Materials O&M Plan prepared by APEX
Environmental Consulting dated January 2016 (document file dated 2/17/16)

•
Asbestos Repair Drawings prepared by APEX Environmental Consulting dated 3/17/16
(document file dated April 2016)



(x)
WJE Commonwealth Building Physical Condition Assessment – Exterior Cladding
dated February 9, 2016 (WJE Job No. 206.0055)





C-1

--------------------------------------------------------------------------------







Purchaser’s 3-14 Audit Documents


DOCUMENTS REQUIRED FOR 3-14 AUDIT
General
•
Property operating statements for the most recent full calendar year (2015) and
for the current year to date with break out in quarterly intervals.

•
Trial balances at the end of the most recent full calendar year (12/31/15) and
as of the current date.    

•
General ledger for the most recent full calendar year and for the current year
to date (should include activity for entire year).

•
Property bank statements and reconciliations as of 12/31/15, 1/31/16 and 2/29/16

Revenues
Access to the following for all revenues for the most recent full calendar year
and for the current year to date:   
•
Lease agreements including any leases which have expired or were terminated in
2015

•
Rent rolls as of 12/31/14 and 12/31/15

•
Detailed tenant ledger for the latest full calendar year and current year

•
Access to billing invoices and tenant cash receipts for specific tenants
(selections to be provided)

Supporting documents and schedules for other revenues (i.e. parking income), if
applicable, for the most recent full calendar year and for the current year to
date.
Expenses
Access to the following for all expenses for the most recent full calendar year
and for the current year to date:
•
Invoices and check copies (selections to be provided)

•
Check registers

•
Agreements with Contractors (specific agreements to be requested)

Reimbursable Expenses



Access to the following for the most recent full calendar year and for the
current year to date:
•
CAM calculation to support monthly billings.

•
Year-end CAM reconciliation.

Post-closing
Final operating statement, trial balance and general ledger for the current year
from January 1 through the date of sale.    


Please note that additional documentation may be required based on the findings
of the 3-14 audit.






C-2

--------------------------------------------------------------------------------






EXHIBIT D
CONTRACTS


Commonwealth Service Contracts
Description
Vendor Name
Document Date
Amendment
Janitorial
ABM
8/1/13
8/14/15
Elevators
Thyssen Krupp
10/3/07
 
Facility Maintenance
EMCOR
1/1/2012
12/23/2014
Water Treatment
Chem-Aqua
11/13/2007
 
Boiler Maintenance
Cole Industrial
1/1/2013
 
Chiller Maintenance
Trane
12/18/2015
 
Sprinkler Contract
Fire Systems West
1/1/2013
 
Pest Control
Cross
12/5/2007
 
Alarm Monitoring
Protec
3/7/2008
 
Security
Securitas
1/1/2013
 
Trash Removal
Waste Management
11/1/2015
 
Towel Service
Aramark
10/20/2015
 



Parking Agreements
1.    Assignment and Transfer of Preservation Parking Rights and Subscription
Agreement, dated as of October 6th, 2015, by and between Seller and BPM
Associates (1995), LLC.






D-1

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF DEED


After recording return to: 













GRANTOR:


GRANTEE:
This space reserved for recorder's use.














Until a change is requested, all tax statements shall be sent to Grantee at the
following address:







STATUTORY SPECIAL WARRANTY DEED
__________________________________ ("Grantor") conveys and specially warrants to
_______________________________ ("Grantee") the real property in ____________
County, Oregon, more particularly described on Exhibit A attached hereto and by
this reference incorporated herein, free of encumbrances created or suffered by
the Grantor, except for those encumbrances set forth on Exhibit B, attached
hereto and by this reference incorporated herein.
The true consideration for this conveyance in terms of dollars is
$___________________.


BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE
RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010.






[Signature page follows]


E-1

--------------------------------------------------------------------------------





Dated: ____________, 2016


GRANTOR:


UPI COMMONWEALTH LLC,
a Delaware limited liability company
    
By:
Unico Partners I REIT LLC, a Delaware

limited liability company, Manager


By:
Unico Partners I LP, a Delaware limited

partnership, Manager


By:
Unico Partners I GP LLC, a Delaware

limited liability company, General Partner


By:
Unico Investment Group LLC, a

Delaware limited liability company,
Sole Member




By:                        
Name:                        
Title:                        




STATE OF WASHINGTON    )
                ) ss.
COUNTY OF KING        )
I certify that I know or have satisfactory evidence that
__________________________ is the person who appeared before me, and said person
acknowledged that said person signed this instrument, on oath stated that said
person was authorized to execute the instrument and acknowledged it as the
_____________________________ of Unico Investment Group LLC, a Delaware limited
liability company, the Sole Member of Unico Partners I GP LLC, a Delaware
limited liability company, the General Partner of Unico Partners I LP, a
Delaware limited partnership, the Manager of Unico Partners I REIT LLC, a
Delaware limited liability company, the Manager of UPI COMMONWEALTH LLC, a
Delaware limited liability company, to be the free and voluntary act of such
party for the uses and purposes mentioned in the instrument.
DATED this ______ day of ____________________, 20___.

                        
Name (printed or typed)
NOTARY PUBLIC in and for the State of Washington, residing at            
My appointment expires:            


[Seal]


E-2

--------------------------------------------------------------------------------






EXHIBIT A TO DEED
LEGAL DESCRIPTION OF PROPERTY


A tract of land in CITY OF PORTLAND, in the County of Multnomah and State of
Oregon, described as follows:


Lots 1, 2, 3 and 4, Block 176, CITY OF PORTLAND, County of Multnomah, State of
Oregon.




E-3

--------------------------------------------------------------------------------







EXHIBIT B TO DEED
PERMITTED EXCEPTIONS












E-4

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF LEASE ASSIGNMENT
ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is executed as of
_______________, 20__, by and between UPI COMMONWEALTH LLC, a Delaware limited
liability company (“Seller”), and __________________, a
__________________________ (“Purchaser”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Definitions.
“Property” means the Commonwealth Building, located in Portland, Multnomah
County, Oregon, together with the building, structures and other improvements
located thereon.
“Leases” means the leases affecting the Property, more particularly described in
Schedule 1 attached hereto.
“Security Deposits” means the security deposits provided for under the Leases as
set forth in Schedule 1 attached hereto.
2.    Assignment. Assignor hereby bargains, sells, transfers and assigns to
Assignee the entire right, title and interest of Assignor in and to the Leases
and Security Deposits. The foregoing assignment is made without representation
or warranty except as expressly set forth in the Purchase and Sale Agreement
between Assignor and Assignee dated as of ______, 2016 (“Purchase Agreement”).
3.     Assumption. Effective as of the date hereof, Assignee accepts the
foregoing assignment and assumes and agrees to be bound by and to perform, pay,
discharge, observe and comply with the covenants, liabilities, duties, debts,
obligations and responsibilities of Assignor to the extent first accruing and
applicable on or after the date of hereof under the Leases, including all
liability for the refund or return of the Security Deposits if, when and as
required by the Leases, to the extent Assignee received a credit for the same as
provided for under the terms and provisions of the Purchase Agreement.
4.    Indemnity. Assignee shall indemnify, defend, and hold harmless Assignor
from and against any and all claims, liens, damages, demands, causes of action,
liabilities, lawsuits, judgments, losses, costs and expenses (including without
limitation, reasonable attorneys’ fees and expenses) (“Liability”) asserted
against or incurred by Assignor arising out of the failure of Assignee to
perform, pay, discharge, observe or comply with the covenants, liabilities,
duties, debts, obligations and responsibilities assumed by Assignee hereunder to
the extent they first accrue and are applicable to a period on or after the
effective date of this Assignment. Assignor shall indemnify, defend, and hold
harmless Assignee from and against any and all Liability asserted against or
incurred by Assignee arising out of the failure of Assignor to perform, pay,
discharge, observe or comply with the covenants, liabilities, duties, debts,
obligations and responsibilities of Assignor under the Leases to the extent they
first accrue and are applicable to a period prior to the effective date of this
Assignment.
5.    Counterparts. This Assignment may be executed in multiple counterparts,
each of which, when assembled will constitute a complete and fully executed
original. All such fully executed original counterparts will collectively
constitute a single agreement.
Dated:    ______________, 20__


F-1

--------------------------------------------------------------------------------





ASSIGNOR:
UPI COMMONWEALTH LLC,

a Delaware limited liability company
By:
Unico Partners I REIT LLC, a Delaware

limited liability company, Manager
By:
Unico Partners I LP, a Delaware limited

limited liability company, General Partner
By:
Unico Investment Group LLC, a

Delaware limited liability company,
Sole Member


By: _______________________________
Name: _____________________________
Title: ______________________________




ASSIGNEE:
_______________________,

a _______________________
By: _________________________________
Name: _______________________________
Title: ________________________________
Schedule 1 – Leases and Security Deposits


F-2

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF CONTRACT ASSIGNMENT
ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES (“Assignment”) is
executed as of _______________, 20__, by and between UPI COMMONWEALTH LLC, a
Delaware limited liability company (“Seller”), and __________________, a
__________________________ (“Purchaser”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Definitions.
“Property” means the Commonwealth Building, located in Portland, Multnomah
County, Oregon, together with the building, structures and other improvements
located thereon.
“Contracts” means the contracts relating to the Property set forth in Schedule 1
attached hereto.
“Intangibles” means collectively, to the extent owned by Seller: (a) any
warranties or guarantees received by Seller from any contractors,
subcontractors, suppliers or materialmen in connection with any construction,
repairs or alterations of the improvements on the Property, (b) any URLs, web
addresses, websites, trademarks and trade names including without limitation
“Commonwealth Building” used solely in connection with the operation of the
Property, if any, (c) all licenses, permits, approvals, certificates of
occupancy, dedications, subdivision maps and entitlements issued, approved or
granted by any governmental entity or public utility in connection with the
Property, together with all renewals and modifications thereof, and (d) any
as-built plans, drawings and specifications for the improvements on the Property
and all architectural, structural, mechanical, electrical and landscaping plans
and specifications, surveys, engineering studies and reports relating to the
Property, if any, owned by Seller and in Seller’s possession or control.
2.    Assignment. Assignor hereby bargains, sells, transfers and assigns to
Assignee the entire right, title and interest of Assignor in and to the
Contracts and Intangibles. The foregoing assignment is made without
representation or warranty except as expressly set forth in the Purchase and
Sale Agreement between Assignor and Assignee dated as of ______, 2016 (“Purchase
Agreement”).
3.     Assumption. Effective as of the date hereof, Assignee accepts the
foregoing assignment and assumes and agrees to be bound by and to perform, pay,
discharge, observe and comply with the covenants, liabilities, duties, debts,
obligations and responsibilities of Assignor to the extent first accruing and
applicable on or after the date hereof under the Contracts. Assignee hereby
accepts the assignment of the Intangibles.
4.    Indemnity. Assignee shall indemnify, defend, and hold harmless Assignor
from and against any and all claims, liens, damages, demands, causes of action,
liabilities, lawsuits, judgments, losses, costs and expenses (including without
limitation, reasonable attorneys’ fees and expenses) (“Liability”) asserted
against or incurred by Assignor arising out of the failure of Assignee to
perform, pay, discharge, observe or comply with the covenants, liabilities,
duties, debts, obligations and responsibilities assumed by Assignee hereunder to
the extent they first accrue and are applicable to a period on or after the
effective date of this Assignment. Assignor shall indemnify, defend, and hold
harmless Assignee from and against any and all Liability asserted against or
incurred by Assignee arising out of the failure of Assignor to perform, pay,
discharge, observe or comply with the covenants, liabilities, duties, debts,
obligations and responsibilities of Assignor under the Contracts to the extent
they first accrue and are applicable to a period prior to the effective date of
this Assignment.


G-1

--------------------------------------------------------------------------------





5.    Counterparts. This Assignment may be executed in multiple counterparts,
each of which, when assembled will constitute a complete and fully executed
original. All such fully executed original counterparts will collectively
constitute a single agreement.
Dated:    ______________, 20__.
ASSIGNOR:
UPI COMMONWEALTH LLC,

a Delaware limited liability company
By:
Unico Partners I REIT LLC, a Delaware

limited liability company, Manager
By:
Unico Partners I LP, a Delaware limited

limited liability company, General Partner
By:
Unico Investment Group LLC, a

Delaware limited liability company,
Sole Member


By: _______________________________
Name: _____________________________
Title: ______________________________




ASSIGNEE:
_______________________,

a _______________________
By: _________________________________
Name: _______________________________
Title: ________________________________
Schedule 1 – Contracts






G-2

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF BILL OF SALE
BILL OF SALE
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, UPI COMMONWEALTH LLC, a Delaware limited liability company
(“Seller”), does hereby BARGAIN, SELL, AND CONVEY to __________________, a
______________________ (“Purchaser”), any and all of Seller’s rights, title and
interests in and to the tangible and intangible personal property, if any
(“Personal Property”), owned by Seller and utilized by Seller in connection with
the operation and management of the Commonwealth Building in Portland, Oregon
(“Property”) including but not limited to the property described on Schedule 1
attached hereto. This Bill of Sale may be executed in counterparts, each of
which shall be deemed an original, and all of which shall, taken together, be
deemed one document. Purchaser hereby acknowledges that Seller has made
absolutely no warranties or representations of any kind or nature regarding
title to the Personal Property or the condition of the Personal Property, except
as expressly set forth in the Purchase and Sale Agreement between Seller and
Purchaser dated as of ______, 2016 (“Purchase Agreement”).
IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of
___________, 20__.
SELLER:
UPI COMMONWEALTH LLC,

a Delaware limited liability company
By:
Unico Partners I REIT LLC, a Delaware

limited liability company, Manager
By:
Unico Partners I LP, a Delaware limited

partnership, Manager
By:
Unico Partners I GP LLC, a Delaware

limited liability company, General Partner
By:
Unico Investment Group LLC, a

Delaware limited liability company,
Sole Member


By: _______________________________
Name: _____________________________
Title: ______________________________




PURCHASER:
_______________________,

a _______________________
By: _________________________________
Name: _______________________________
Title: ________________________________
Schedule 1 – List of Personal Property




H-1

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF NON-FOREIGN AFFIDAVIT
NON-FOREIGN STATUS AFFIDAVIT
To inform __________________, a __________________________ (“Transferee”), that
withholding of tax under Section 1445 of the Internal Revenue Code, as amended
(“Code”), will not be required upon the transfer of certain real property to
Transferee by UPI COMMONWEALTH LLC, a Delaware limited liability company that is
a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the Income Tax
Regulations (“Seller”), the undersigned, UNICO PARTNERS I REIT LLC, a Delaware
limited liability company, which is the sole member of Seller and files a
consolidated tax return for itself and Seller as a single taxpayer
(“Transferor”), hereby certifies the following on behalf of Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations promulgated thereunder);
2.    Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii)
of the Income Tax Regulations;
3.    Transferor’s U.S. employer identification number is __________; and
4.    Transferor’s office address is c/o Unico Properties LLC, 1215 Fourth
Avenue, Suite 600, Seattle, Washington 98161.
Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee, and that false statement contained herein could
be punished by fine, imprisonment, or both.
Under penalty of perjury, I declare that I have examined this Certification, and
to the best of my knowledge and belief it is true, correct and complete; and I
further declare that I have authority to sign this document on behalf of
Transferor.
Date:    __________ __, 20__.
TRANSFEROR:
UNICO PARTNERS I REIT LLC, a Delaware

limited liability company
By:
Unico Partners I LP, a Delaware limited

partnership, Manager
By:
Unico Partners I GP LLC, a Delaware limited

liability company, General Partner
By:
Unico Investment Group LLC, a

Delaware limited liability company,
Sole Member


By: _______________________________
Name: _____________________________
Title: ______________________________
Date: ______________________________




I-1

--------------------------------------------------------------------------------






EXHIBIT J
LEASES AND DEPOSITS


Tenant
Document Type
Document Date
Deposit
Anchor QEA
Office Lease
7/xx/2011
$9,596.28
 
Storage Lease
8/25/2011
 
 
Office Lease Acknowledgement and Agreement
11/30/2012
 
 
 
 
 
Bank of America
Office Lease
8/29/2013
None
 
Office Lease Acknowledgement and Agreement
2/14/2014
 
 
 
 
 
CBS
Office Lease
4/23/2008
None
 
Office Lease Acknowledgement and Agreement
10/21/2008
 
 
1st  Amendment
8/1/2011
 
 
 
 
 
City of Portland
Office Lease
6/xx/2009
$9,966.60
 
Office Lease Acknowledgement and Agreement
10/10/2009
 
 
1st  Amendment
11/30/2015
 
 
 
 
 
Coates Kokes
Office Lease
3/10/2011
$15,165.35
 
Storage Lease
7/1/2011
 
 
Office Lease Acknowledgement and Agreement
12/1/2011
 
 
 
 
 
Colehour + Cohen
Office Lease
10/11/2011
$3,142.26
 
Office Lease Acknowledgement and Agreement
1/18/2013
 
 
1st  Amendment
2/2/2015
 
 
 
 
 
Comcast Cable
Cable License Agreement
9/24/2010
 
 
1st Amendment
8/4/2014
 
 
 
 
 
DLR Group
Office Lease
4/13/2015
$9,439.83
 
Storage Lease - Unit B
1/22/2013
 
 
Storage Lease - Unit C
4/30/1998
 
 
Storage Lease - Unit D
4/30/1998
 
 
 
 
 
Galois
Office Lease
2/xx/2008
$43,478.33







J-1

--------------------------------------------------------------------------------





Tenant
Document Type
Document Date
Deposit
 
Office Lease Acknowledgement and Agreement
3/16/2009
 
 
1st  Amendment
8/28/2013
 
 
 
 
 
Green Building Services
Office Lease
6/8/2010
$13,376.40
 
Office Lease Acknowledgement and Agreement
10/5/2010
 
 
Amendment to Lease
1/31/2013
 
 
Storage Lease - Unit 7
2/12/2013
 
 
Storage Lease - Unit 12
2/12/2013
 
 
Office Lease Acknowledgement and Agreement
1/6/2014
 
 
Landlord’s Consent and Agreement to Sublease
2/6/2014
 
 
 
 
 
Info Group
Office Lease
2/19/2013
$35,368.44
 
Office Lease Acknowledgement and Agreement
1/6/2014
 
 
 
 
 
Jack W. Olds
Office Lease
8/11/2015
None
 
 
 
 
Kennedy Jenks
Office Lease
6/8/2015
$39,814.09
 
Storage Lease
7/14/2015
 
 
Office Lease Acknowledgement and Agreement
11/23/2015
 
 
 
 
 
Leonidas
Retail Lease
11/1/2006
$1,504.80
 
Landlord’s Consent and Agreement to Assignment
12/1/2007
 
 
1st  Amendment
1/1/2009
 
 
2nd  Amendment
3/8/2011
 
 
3rd  Amendment
11/15/2011
 
 
Landlord’s Consent and Agreement to Assignment
1/11/2014
 
 
 
 
 
Let it Bead
Retail Lease
2/17/2012
$1,542.94
 
Landlord’s Consent and Agreement to Assignment
8/1/2013
 
 
1st Amendment
4/3/2014
 
 
2nd Amendment
6/22/2015
 
 
 
 
 
National Fish & Wildlife Foundation
Office Lease
2/4/2010
$6,313.52
 
Office Lease Acknowledgement and Agreement
7/2/2010
 



J-2

--------------------------------------------------------------------------------





Tenant
Document Type
Document Date
Deposit
 
 
 
 
NW Energy Efficiency Alliance
Office Lease
6/xx/2010
$26,237.27
 
Storage Lease - Unit 11
9/1/2010
 
 
Storage Lease - Unit 13
9/1/2010
 
 
Office Lease Acknowledgement and Agreement
11/3/2010
 
 
 
 
 
Precash
Office Lease
12/xx/2007
$22,653.75
 
Office Lease Acknowledgement and Agreement
12/8/2008
 
 
1st  Amendment
2/6/2013
 
 
Office Lease Acknowledgement and Agreement
1/6/2014
 
 
Storage Lease - Unit 8
4/24/2008
 
 
Storage Lease - Unit 9
4/24/2008
 
 
 
 
 
Renewable NW Project
Office Lease
5/23/2011
$5,394.75
 
Office Lease Acknowledgement and Agreement
12/15/2011
 
 
1st  Amendment
10/29/2015
 
 
 
 
 
Scherzer, Strom, Shaw
Office Lease
5/xx/2011
$6,353.32
 
Storage Lease
8/31/2011
 
 
 
 
 
ShopKeep
Office Lease
7/2/2014
$61,328.01
 
Office Lease Acknowledgement and Agreement
9/5/2014
 
 
 
 
 
Starbucks
Office Lease
7/2/1997
None
 
Delivery of Possession
7/8/1997
 
 
1st  Amendment
11/xx/2007
 
 
2nd  Amendment
2/15/2013
 
 
 
 
 
TW Telecom of Oregon LLC
License Agreement
5/2/2003
$300.00
 
1st Amendment
5/4/2006
 
 
2nd Amendment
9/30/2009
 
 
3rd Amendment
6/11/2014
 
 
 
 
 
Watershed Science
Office Lease
8/17/2011
$73,620.76
 
Landlord’s Consent and Agreement to Sublease
12/20/2012
 



J-3

--------------------------------------------------------------------------------





Tenant
Document Type
Document Date
Deposit
 
Office Lease Acknowledgement and Agreement
1/31/2013
 
 
Consent of Landlord to Change In Control and Estoppel (Suite 800)
9/27/2013
 
 
Consent of Landlord and Sublandord to Change of Control and Estoppel (Suite
1100)
9/27/2013
 
 
Storage Lease – 2
6/24/2014
 
 
Storage Lease – 15
2/17/2015
 
 
1st  Amendment
7/8/2015
 
 
Temporary Swing-Space License Agreement
12/1/2015
 
 
 
 
 
Wild Salmon Center
Office Lease
5/15/2014
$2,666.12
 
Office Lease Acknowledgement and Agreement
7/2/2014
 
 
Lease Assignment
1/1/2015
 
 
 
 
 
Xplane
Office Lease
11/9/2011
$34,987.53
 
Landlord’s Consent and Agreement to Assignement
6/19/2012
 
 
Office Lease Acknowledgement and Agreement
11/28/2012
 
 
Landlord’s Consent and Agreement to Sublease
6/20/2013
 
 
Landlord’s Consent and Agreement to Sublease
3/30/2015
 
 
 
 
 
Y Chrome
Retail Lease
5/7/2009
$2,500.00
 
1st  Amendment
3/5/2010
 
 
Office Lease Acknowledgement and Agreement
10/5/2010
 
 
2nd Amendment
11/30/14
 
 
 
 
 





J-4

--------------------------------------------------------------------------------






EXHIBIT K
FORM OF TENANT ESTOPPEL




TO:     [Purchaser name and address]


Re:    Lease between ___________________, a _________________, as tenant
(“Tenant”) and __________________, a __________________________ (“Landlord”)


Ladies and Gentlemen:


This estoppel certificate is delivered by Tenant to ____________________
(“Purchaser”) in connection with its contemplated purchase of certain real
property commonly known as the Commonwealth Building located in Portland, Oregon
(“Property”) from Landlord. Tenant hereby certifies the following information to
Landlord, Purchaser and any assignee of Purchaser who purchases the Property
from Landlord, any lender that finances the acquisition of the Property on
behalf of Purchaser or its assignee, and each of their respective successors and
assigns (“Reliance Parties”). Each of the Reliance Parties may rely on the
information set forth below in connection with its purchase of the Property or
any loan secured by the Property, as applicable.


1.    Attached as Schedule 1 is a complete and accurate copy of the Lease and
all amendments or modifications thereto (collectively, the “Lease”): [insert
list of all lease documents].


2.    The Lease is in good standing and in full force and effect and has not
been modified or amended, except as described in item #1 above, and has not been
cancelled or terminated in whole or in part.


3.    The premises consist of ___________ square feet located on the _________
floor(s) of the building (the “Building”) located on the Property.


4.    The initial term of the Lease commenced on _________________________ and
will terminate on ____________________. Tenant has no options to extend or
terminate (apart from any termination right arising out of damage to or
condemnation of the Property) the term of the Lease, except as follows:
___________________________________________________________________________________
[if space is left blank, the word “none” is deemed to have been inserted].


5.    Tenant has paid Landlord a security deposit under the Lease in the amount
of $________ [or] has delivered to Landlord a letter of credit in the amount of
$________. Apart from this security deposit, Landlord does not hold any advance
payment of rents or any other form of rental or security deposit.


6.    Current base monthly rental under the Lease is $___________ which has been
paid through and including _________________, 20__. Tenant’s pro rata share of
the entire Property in which the Building is located, for purposes of allocating
operating expenses and real estate taxes is ____%. Tenant is obligated to pay
its prorata share of (Choose One/Strike Others):
Increases over base year 20__.
Increases over a stipulated amount per square foot ____/sf.
All operating expenses and real estate taxes (net lease).


Tenant is obligated to pay all other sums and additional rent as stated in the
Lease and Tenant’s payments of such amounts are current.




K-1

--------------------------------------------------------------------------------





7.    Tenant is not and, to the best knowledge of Tenant, Landlord is not in
default under the Lease nor are there any existing conditions which, upon the
giving of notice or lapse of time or both, would constitute a default under the
Lease by Tenant or Landlord, and Tenant has no existing claims or defenses to
enforcement of this Lease or any related guaranty.


8.    Landlord does not owe any amounts to Tenant. Tenant is not entitled to and
does not claim any offsets or credits against the payment of rent due under the
Lease now or in the future.


9.    Tenant has no options or rights of first refusal with respect to
purchasing any interest in the Building or the Property.


10.    Tenant has no options or rights of first refusal with respect to renting
additional space in the Building or at the Property, except as follows:
_______________________________ ________________________ [if space is left
blank, the word “none” is deemed to have been inserted].


11.    Tenant’s leasehold interest under the Lease has not been assigned,
hypothecated, or pledged as security.


12.    The Lease and each and every term, condition, covenant and agreement,
including, without limitation, the agreement to pay rent, are binding on the
Tenant.


13.    There is no sublease of any portion of the Building or assignment of
Tenant’s interest under the Lease currently in effect.


14.    The premises have been delivered to Tenant in the condition required
under the Lease, Tenant has accepted and occupies the premises, and Landlord has
fully completed all construction and improvements to the premises required to be
completed by Landlord under the Lease. Landlord has fulfilled all obligations to
finance or provide an allowance for improvements to the premises and no
additional allowances will be due from Landlord.


EXECUTED and effective as of ___________, 20__


[insert signature block]


K-2

--------------------------------------------------------------------------------







SCHEDULE 1 TO TENANT ESTOPPEL


COMPLETE COPY OF LEASE






[See Attached]








K-3

--------------------------------------------------------------------------------






EXHIBIT L
EXISTING LEASING COSTS


TENANT
ALLOWANCE
PAID
BALANCE
NOTES
Quantum
$375,416.00
$242,350.83
$133,065.17
 
 
$113,870.00
$0
$113,870.00
TT has right to amortize additional $113,870
Jack Olds
$100,034.00
$59,020.00
$41,014.00
 
City of Portland
$242,050.00
$ -
$242,050.00
TT has option to credit BR - $139,050 until Feb. 2018, has not elected to use to
date
Renewable NW
$15,690.00
$ -
$15,690.00
TT can use as credit to BR before Nov. 2016
Colehour + Cohen
$19,044.00
$19,044.00
$ -


 
DLR
$128,900.00
$ -
$128,900.00
To be paid prior to close - all work nearly complete as of 4/21/16
Kennedy Jenks
$323,725.00
$323,725.00
$ -
Remaining TI paid out to tenant









L-1

--------------------------------------------------------------------------------






EXHIBIT M
EXISTING COMMISSION AGREEMENTS


Leasing commission agreement between Jones Lang LaSalle Brokerage, Inc. and UPI
Commonwealth LLC dated November 1, 2013, as further amended on October 30, 2014.










M-1

--------------------------------------------------------------------------------






EXHIBIT N
SELLER DISCLOSURE ITEMS

Asbestos containing materials and other matters disclosed in the following
reports:
•
Phase 1 Report conducted by APEX Environmental Consulting dated 7/22/13

•
Phase 1 Report conducted by APEX Environmental Consulting dated 11/3/15

•
Asbestos and Presumed Asbestos Containing Materials O&M Plan prepared by APEX
Environmental Consulting dated May 2015 (document file date 12.15.15)

•
Asbestos and Presumed Asbestos Containing Materials O&M Plan prepared by APEX
Environmental Consulting dated January 2016 (document file dated 2/17/16)

•
Asbestos Repair Drawings prepared by APEX Environmental Consulting dated 3/17/16
(document file dated April 2016)



Any matters related to curtain walls or building facade identified in the
following report:


•
WJE Commonwealth Building Physical Condition Assessment – Exterior Cladding
dated February 9, 2016 (WJE Job No. 206.0055)







N-1

--------------------------------------------------------------------------------






EXHIBIT O
FORM OF TENANT NOTICE


VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED


___________________, 20__




________________________________
    
    


Re:    _____________________________________ (the “Property”)


Dear ___________________:


Please be advised that ____________________________________ [Seller] has sold
the Property and assigned your lease to ______________________________,
[Purchaser] a _______________ limited liability company. Consequently,
_________________ [Purchaser] is now the “landlord” or “lessor” under your lease
with respect to the Property. Effective immediately, rent checks should be made
payable to ____________________ [Purchaser] and all rent payments should be sent
to:




_________________________
_________________________
    _________________________ [Purchaser’s address]


All inquiries regarding your lease should be made to:


___________________________
___________________________
___________________________




Sincerely,


_____________________, [Seller]
a _________________


By:_________________________
Name: _____________________
Title: _____________________






O-1

--------------------------------------------------------------------------------






EXHIBIT P
FORM OF SELLER PARENT GUARANTY


SELLER PARENT GUARANTY
Pursuant to Section 5.4 of that certain Purchase and Sale Agreement by and
between UPI COMMONWEALTH LLC, a Delaware limited liability company (“Seller”),
and KBS CAPITAL ADVISORS LLC, a Delaware limited liability company (“Original
Purchaser”), as assigned by Original Purchaser to _______________, a Delaware
limited liability company (“Purchaser”) pursuant to that certain Assignment and
Assumption of Purchase Agreement, dated as of ___________, for the purchase and
sale of a the property commonly known as the Commonwealth Building located in
Portland, Oregon dated as of ______________, 2016 (as may be amended, “Purchase
Agreement”), the undersigned (the “Guarantor”) by executing and delivering this
instrument (“Guaranty”) does hereby absolutely and unconditionally guarantee,
the payment and performance of all liabilities, obligations and duties imposed
upon Seller under the Purchase Agreement with respect to breaches of covenants,
representations and warranties made by Seller in the Purchase Agreement as if
the Guarantor has executed the Purchase Agreement as Seller thereunder
(collectively, the “Guaranteed Losses”).
Notwithstanding anything contained herein to the contrary, the maximum liability
of the Guarantor under this Guaranty shall be $1,380,000. This Guaranty shall
automatically terminate and have no further force and effect upon the later to
occur of: (i) the expiration of the Survival Period (as defined in Section 5.4
of the Purchase and Sale Agreement), or (ii) the final, non-appealable
adjudication of any action brought by Purchaser against Seller for a breach of
any such covenant, representation or warranty, which action was first brought
prior to the expiration of the Survival Period.
The Guarantor hereby waives:
(i) notice of acceptance of this Guaranty, and all other notices in connection
herewith or in connection with the liabilities, obligations and duties
guaranteed hereby, including notices of default by Seller under the Lease, and
waives diligence, presentment and suit on the part of Purchaser in the
enforcement of any liability, obligation or duty guaranteed hereby;
(ii) any obligation the Purchaser may have to disclose to the Guarantor any
facts the Purchaser now or hereafter may know or have reasonably available to it
regarding the Seller or its financial condition, whether or not the Purchaser
has a reasonable opportunity to communicate such facts or has reason to believe
that any such facts are unknown to the Guarantor or materially increase the risk
to the Guarantor beyond the risk the Guarantor intends to assume hereunder. The
Guarantor shall be fully responsible for keeping informed of the financial
condition of the Seller and of all other circumstances bearing on the risk of
non-payment or non‑performance of the Guaranteed Losses;
(iii) all diligence in collection of any of the Guaranteed Losses, any
obligation hereunder, or any guaranty or other security for any of the
foregoing;
(iv) the benefit of all appraisement, valuation, marshalling, forbearance, stay,
extension, redemption, homestead, exemption and moratorium laws now or hereafter
in effect;
(v) any defense based on the incapacity, lack of authority, death or disability
of any other person or entity or the failure of the Purchaser to file or enforce
a claim against the estate of any other person or entity in any administrative,
bankruptcy or other proceeding;
(vi) any defense based on an election of remedies by the Purchaser, whether or
not such election may affect in any way the recourse, subrogation or other
rights of Guarantor against the Seller or any other person in connection with
the Guaranteed Losses;
(vii) any defense based on the statute of limitations in any action hereunder or
in any action for the collection of the Guaranteed Losses or the performance of
any other obligation hereby indemnified;


P-1

--------------------------------------------------------------------------------





(viii) any defense based on any claim that Guarantor’s obligations exceed or are
more burdensome than those of Seller;
(ix) any defense based on any action taken or omitted by Purchaser in any
bankruptcy or insolvency proceeding (“Bankruptcy Proceeding”), including any
election to have Purchaser’s claim allowed as being secured, partially secured
or unsecured, any extension of credit by Purchaser to Seller in any Bankruptcy
Proceeding, and the taking and holding by Purchaser of any security for any such
extension of credit;
(x) any defense which arises out of (a) the release or discharge of another
guarantor by Purchaser or in connection with any creditors’, receivership,
bankruptcy, reorganization, insolvency, or other proceeding; (b) the rejection
or disaffirmance in any such proceeding of any of the Guaranteed Losses; (c) the
impairment or modification of any of the Guaranteed Losses, or of any remedy for
the enforcement thereof, or of the estate of one of the other guarantors in
bankruptcy, resulting from any present or future federal or state bankruptcy law
or any other law of any kind or from the decision or order of any court or other
governmental authority; (d) any disability or defense of one of the other
guarantors; (e) the cessation of the liability of one of the other guarantors
for any cause whatsoever; (f) any sale, assignment, transfer or other conveyance
(including any conveyance in lieu of foreclosure or any collateral sale pursuant
to the Uniform Commercial Code) of any of the security for any of the Guaranteed
Losses, regardless of the amount received by the Purchaser in connection
therewith; or (g) any disability or defense of any kind now existing of
Guarantor with respect to any provision of this Guaranty;
(xi) any right Guarantor may have to require Purchaser to proceed against
Seller, proceed against or exhaust any security held by Purchaser, or pursue any
other remedy in Purchaser’s power to pursue which Guarantor cannot pursue and
which would lighten Guarantor’s burden; and
(xii) any rights arising because of Guarantor’s payment of any of the Guaranteed
Losses, (a) against Seller, by way of subrogation of the rights of the Purchaser
or otherwise, or (b) any other party obligated to pay any of the Guaranteed
Losses, by way of contribution or reimbursement or otherwise.
Guarantor hereby represents and warrants to the Purchaser as follows: (a)
Guarantor is duly organized, validly existing and in good standing under the
laws of the state of its formation, and duly qualified and in good standing
under the laws of each other state in which its activities require that it be
qualified; Guarantor has executed and delivered this Guaranty pursuant to proper
authority duly granted; (b) the execution, delivery and performance by the
Guarantor of this Guaranty will not violate any presently existing law,
regulation, order, writ, injunction or decree of any court or other governmental
authority of any kind, or result in any default by Guarantor under any other
document or agreement that is binding upon it; (c) each obligation under this
Guaranty is legal, valid, binding and enforceable against Guarantor in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency and other similar laws limiting the enforcement of creditor’s rights
generally, and general principals of equity; (d) Guarantor is deriving a
material financial benefit from the transactions contemplated by the Purchase
Agreement; (e) Guarantor is not in default under any agreement, the effect of
which could materially adversely affect performance of its obligations under
this Guaranty, and there are no actions, suits or proceedings pending or, to the
best of its knowledge, threatened against Guarantor before any court or any
other governmental authority of any kind which could materially adversely affect
performance of its obligations under this Guaranty; and (f) Guarantor (i) is
solvent on the date hereof and will not become insolvent as a result of the
obligations incurred under this Guaranty; (ii) is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
the property of Guarantor is an unreasonably small amount of capital; and (iii)
has not intended to incur, does not intend to incur, and does not believe that
it is incurring, obligations that would be beyond Guarantor’s ability to pay as
such obligations mature.
The Guarantor covenants and agrees as follows:


P-2

--------------------------------------------------------------------------------





(1) If at any time any part of any payment (or other transfer of any property)
previously applied by the Purchaser to any of the Guaranteed Losses or otherwise
received by the Purchaser is rescinded, avoided or returned by the Purchaser for
any reason, including the insolvency, bankruptcy or reorganization of Seller,
Guarantor or any other party, such Guaranteed Losses shall be deemed to have
continued in existence to the extent that such payment or other transfer is
rescinded, avoided or returned, and this Guaranty shall be reinstated as to such
Guaranteed Losses as though such prior application or transfer by the Purchaser
had not been made or otherwise taken into account. This provision shall survive
the payment and satisfaction of either or both of the Guaranteed Losses and this
Guaranty as well as the delivery of any instruments of release, satisfaction or
termination that may be delivered in connection with this Guaranty;
(2) The Purchaser may from time to time, in its sole discretion and without
notice to Guarantor, take any of the following actions without in any way
affecting the obligations of Guarantor: (a) obtain a security interest in any
property to secure any of the Guaranteed Losses or any obligation hereunder; (b)
obtain the primary or secondary obligation of any additional obligor or obligors
with respect to any of the Guaranteed Losses; (c) extend, modify, subordinate,
or exchange any of the Guaranteed Losses; (d) modify, subordinate, exchange or
release its security interest in any part of any property securing any of the
Guaranteed Losses or any obligation hereunder, or extend, modify, subordinate,
exchange or release any obligations of any obligor with respect to any such
property; (e) alter the manner or place of payment of the Guaranteed Losses; (f)
enforce this Guaranty against Guarantor for payment of any of the Guaranteed
Losses, whether or not the Purchaser shall have (i) proceeded against Seller or
any other party primarily or secondarily obligated with respect to any of the
Guaranteed Losses, or (ii) resorted to or exhausted any other remedy or any
other security or collateral; and (g) foreclose on, take possession of or sell
any of the collateral or security for the Guaranteed Losses or enforce any other
rights under the Purchase Agreement;
(3) The Purchaser may from time to time in its sole discretion release Seller
from any of the Guaranteed Losses without notice to Guarantor or any other party
and without in any way releasing or affecting the liability of Guarantor;
(4) The obligations of the Guarantor hereunder shall not be affected by any of
the following: (a) the release or discharge of Seller in any creditors’,
receivership, bankruptcy, reorganization, insolvency, or other proceeding; (b)
the rejection or disaffirmance in any such proceeding of any of the Guaranteed
Losses; (c) the impairment or modification of any of the Guaranteed Losses, or
of any remedy for the enforcement thereof, or of the estate of Seller in
bankruptcy, resulting from any present or future federal or state bankruptcy law
or any other law of any kind or from the decision or order of any court or other
governmental authority; (d) any disability or defense of Seller; (e) the
cessation of the liability of Seller for any cause whatsoever; (f) any sale,
assignment, transfer or other conveyance (including any conveyance in lieu of
foreclosure or any collateral sale pursuant to the Uniform Commercial Code) of
any of the security for any of the Guaranteed Losses, regardless of the amount
received by the Purchaser in connection therewith; or (g) any disability or
defense of any kind now existing of Guarantor with respect to any provision of
this Guaranty; and
(5) The Purchaser shall have no obligation to obtain, perfect or retain a
security interest in any property to secure any of the Guaranteed Losses or this
Guaranty, or to protect or insure any such property.
The Guarantor acknowledges that its obligations hereunder are present, absolute,
unconditional and irrevocable, irrespective of: (A) the enforceability of the
Guaranteed Losses or any document or instrument evidencing all or any part of
the Guaranteed Losses; (B) Purchaser’s failure for any reason whatsoever to
collect the Guaranteed Losses from Seller or Purchaser’s failure to take any
other action to enforce the same; (C) Purchaser’s waiver of or consent with
respect to any provision of any instrument or document evidencing the Guaranteed
Losses or any part thereof, or any other agreement now or


P-3

--------------------------------------------------------------------------------





hereafter executed by Seller and delivered to Purchaser on account of the
Guaranteed Losses; (D) Purchaser’s failure to take any steps to perfect,
maintain or enforce its liens, security interest or mortgage in, or to preserve
its rights to or concerning, any security or collateral for the Guaranteed
Losses; or (E) any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of a guarantor or surety.
The Guarantor further agrees that suit may be brought and maintained against the
Guarantor by Purchaser to enforce any liability, obligations or duty guaranteed
hereby without joinder of Seller or any other person. Purchaser and Seller,
without notice to or consent by the Guarantor, may at any time or times enter
into such extensions, amendments, assignments, subleases, or other covenants
with respect to the Purchase Agreement as they may deem appropriate, and the
Guarantor shall not be released thereby, but shall continue to be fully liable
for the payment and performance of all liabilities, obligations and duties of
Seller under the Purchase Agreement as so extended, amended, assigned or
otherwise modified.
The Guarantor agrees that if Purchaser shall employ an attorney to present,
enforce or defend all of Purchaser's rights or remedies hereunder, the Guarantor
shall pay any reasonable attorneys' fees incurred by Purchaser in such
connection.
This Guaranty shall be binding upon the Guarantor and the successors and assigns
of the Guarantor, and shall inure to the benefit of Purchaser and Purchaser's
successors and assigns.
For so long as this Guaranty shall remain in effect, Guarantor shall maintain a
net worth (as determined in accordance with generally accepted accounting
principles) of no less than Five Million Dollars ($5,000,000).


[SIGNATURE FOLLOWS ON THE NEXT PAGE]


P-4

--------------------------------------------------------------------------------







EXECUTED AND DELIVERED as of __________________, 2016


UNICO PARTNERS I REIT LLC, a Delaware
limited liability company
By:
Unico Partners I LP, a Delaware limited

partnership, Manager
By:
Unico Partners I GP LLC, a Delaware

limited liability company, General Partner
By:
Unico Investment Group LLC, a

Delaware limited liability company,
Sole Member


By: _______________________________
Name: _____________________________
Title: ______________________________














P-5

--------------------------------------------------------------------------------






EXHIBIT Q
FORM OF SELLER’S CERTIFICATE


SELLER’S CERTIFICATE




On this ____ day of __________, 20___, UPI COMMONWEALTH LLC, a Delaware limited
liability company, as Seller (“Seller”) under that certain Purchase and Sale
Agreement (“Agreement”), dated as of ____________, 2016 (“Contract Date”), by
and between Seller and KBS CAPITAL ADVISORS LLC, a Delaware limited liability
company (“Purchaser”), hereby certifies to Purchaser that as of the date hereof
all of the representations and warranties made by Seller to Purchaser in Section
16.1 of the Agreement as of the Contract Date remain true and correct in all
material respects, except as follows:
[Insert updates as necessary.]
Notwithstanding the foregoing, the representations, warranties and certification
contained in this Seller’s Certificate are hereby made by Seller to the standard
of knowledge, if any, contained in the Agreement for the applicable
representations, warranties or certification and subject to all of the terms,
conditions and limitations contained in Section 5 of the Agreement.


SELLER:
UPI COMMONWEALTH LLC,

a Delaware limited liability company
By:
Unico Partners I REIT LLC, a Delaware

limited liability company, Manager
By:
Unico Partners I LP, a Delaware limited

partnership, Manager
By:
Unico Partners I GP LLC, a Delaware limited

liability company, General Partner
By:
Unico Investment Group LLC, a

Delaware limited liability company,
Sole Member


By: _______________________________
Name: _____________________________
Title: ______________________________














Q-1

--------------------------------------------------------------------------------






EXHIBIT R
FORM OF PARKING ESTOPPEL CERTIFICATE


ESTOPPEL CERTIFICATE
April __, 2016
KBSGI 421 SW 6th Avenue, LLC, and its successors and assigns
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos
Re:
Assignment and Transfer of Preservation Parking Rights and Subscription
Agreement                        


Ladies and Gentlemen:
The undersigned, BPM Associates (1995), LLC, an Oregon limited liability company
(the “Garage Owner”), is the Garage Owner under that certain Assignment and
Transfer of Preservation Parking Rights and Subscription Agreement (the “Parking
Agreement”) dated October 6, 2015, a Memorandum of which was recorded October
20, 2015, as Recording No. 2015-136740 in the Multnomah County Official Records,
Oregon. Unless expressly defined herein, all capitalized terms used herein shall
have the meaning ascribed to such terms in the Parking Agreement.
The Garage Owner has been advised that, pursuant to that certain Purchase and
Sale Agreement (“Purchase Agreement”) dated ________, 2016, between you (“KBS”)
and UPI Commonwealth LLC, a Delaware limited liability company (“UPI”), you are
or may be purchasing the improved real property (the “Property”) described as
the Commonwealth Building, 421 SW 6th Avenue, Portland Oregon. If the purchase
of the Property by KBS occurs, as required by Section 5.3 of the Parking
Agreement, UPI would assign the Parking Agreement to KBS and KBS would succeed
to the rights of UPI under the Parking Agreement, including, without limitation,
the Permits referenced in Paragraph 5 below.
You have advised Garage Owner that you require, as a condition to your purchase
of the Property, and in consideration of such purchase, that the Garage Owner
provide you with certain assurances regarding the status of the Parking
Agreement. Accordingly, the Garage Owner, as the “Garage Owner” under the
Parking Agreement, and as an inducement for you to purchase the Property, hereby
represents and warrants to you that as of the date of this Estoppel Certificate:
1.True, Correct and Complete Copy of Parking Agreement. The document attached
hereto as Exhibit A constitutes a true, correct and complete copy of the Parking
Agreement; the Parking Agreement is in full force and effect and there are no
amendments or modifications thereto.
2.
    No Defaults under Parking Agreement. The Garage Owner has no knowledge of
any existing breach or default under any provision of the Parking Agreement by
UPI, nor does the Garage Owner have knowledge of any condition that, with the
passage of time or the giving of notice or both, would constitute a breach or
default under any provision of the Parking Agreement by UPI.
3.
    Satisfaction of Conditions under Parking Agreement. Each and every covenant,
condition and obligation contained in the Parking Agreement (including, without
limitation, the timely payment of


R-1

--------------------------------------------------------------------------------





all parking charges) required to be performed or satisfied with respect to the
Property as of the date hereof have been satisfied or approved and/or waived by
the Garage Owner, as applicable.
4.
    Parking Garage and Preservation Parking Rights. Garage Owner owns the
485-stall parking structure (“Garage”) located at 620 SW Washington Street,
Portland Oregon, which is legally described as Lots 1-4, Block 177. UPI has
assigned and transferred to Garage Owner, and Garage Owner has accepted from
UPI, a total of 144 Preservation Parking Rights for the purposes of parking in
the entire Garage, on a non-exclusive basis, in accordance with the terms and
provisions of the Parking Agreement.
5.
    Permits. On the terms and conditions set forth in the Parking Agreement, UPI
or any subsequent owner of the Property (which includes KBS following its
acquisition of the Property) has the right to obtain or make available to their
employees, tenants, and employees of tenants from time to time up to 144
Permits. As of the date hereof, the number of Permits purchased by all Permit
Holders under the Parking Agreement is ___.
6.
    Monthly Parking Rates and Hourly Charges. In accordance with the provisions
of Section 1.5 of the Parking Agreement, the current monthly parking rates being
charged at the Garage to all monthly parkers is $________ per month. As of the
date hereof, parking passes allowing for after-hours access are not being
offered for sale, however, the Garage is open and available for public parking
at all times on an hourly basis. The current hourly rate is $_________ per hour
between the hours of 12 a.m. to 4 p.m. and $_______ per hour between the hours
of 4 p.m. to 12 a.m., with a maximum per day charge of $______ per day.
The acknowledgments, agreements and certifications contained in this Estoppel
Certificate may be relied upon by you (and your lenders) and by any assignee or
successor of your interest in the Property (and their respective lenders) or by
any other person owning an interest in the Property and shall bind the Garage
Owner.


[Signature Page to Follow]




R-2

--------------------------------------------------------------------------------






Sincerely,


BPM Associates (1995), LLC,
an Oregon limited liability company




By:     _______________________________________
Name:     _______________________________________
Its:     _______________________________________















